 In the Matter of LAISTER-KAUFFMANNAIRCRAFT CORPORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTNo. 9 AFLCaseNo. C-2663.-Decided AugustR8,1943DECISIONANDORDERUpon complaint issued, pursuant to charges duly filed by Inter-national Association of Machinists, District No. 9,' herein called theUnion, against Laister-Kauffmann Aircraft Corporation, St. Louis,Missouri, herein called the respondent, a hearing was held before aTrial Examiner in St. Louis, Missouri, between April 6 and 30, 1943,inclusive, inwhich the Board, the respondent, and the Unionparticipated by their representatives.At the conclusion of the hear-ing, counsel for the respondent moved to strike certain testimonyrelating to, acts and statements attributed to James Knowles, JohnMcTasney, and Bertha-Bauer.Rice on the ground that such acts andstatements were not imputable to the respondent.Although the TrialExaminerreserved ruling on this motion, no disposition of the motionwas made in the Intermediate Report. Since we concur in the TrialExaminer'sfinding thatRice was arepresentative of management,and that McTasney and Knowles were not identified with management,the motion is granted with respect to the testimony regarding the actsand statements of McTasney and Knowles but is denied in regard tothe testimony,concerning the acts and statements of Rice.The Boardhas reviewed the rulings of the Trial Examiner made on motions andon^objections to,the admission of evidence and finds that no prejudicialerror was committed, with the exception of his denial of the motion tostrike made by counsel for the Board with respect to testimony elicitedby the respondent's counselon the cross-examination of Earl Pfeifferregardinghis former arrest on charges of non-support and of issuinga check withoutsufficientfunds, both of which charges had been settled'Althoughthe charges, complaint,and other formal papers indicatedthat the Union wasaffiliated'with the American Federation of Labor,we take notice of the factthat since thehearing the Union has withdrawn from the AmericanFederation of Labor.52 N L R B, No. 37.261 262DECISLONS OF NATIONAL LABOR RELATIONS BOARDout of court and dismissed:For the reasons hereinafter set forth, themotion to strike the testimony regarding these charges is herebygranted.The remaining rulings of the Trial Examiner are herebyaffirmed.On June 30, 1943, the Trial Examiner issued his Intermediate Re-port, finding that the respondent had engaged in violations of Section8 (1) of the Act.Exceptions to the Intermediate Report and briefswere thereafter filed by the respondent and the Union and were con-sidered by the Board.Oral argument was held before the Board atWashington, D. C., on July 29, 1943.The respondent and the Unionwere represented by counsel and participated in the oral argument.Upon our consideration of the entire record, we affirm and adopt thefindings, conclusions, and recommendations of the Trial Examiner, acopy of whose report is attached hereto, except insofar as they are in-consistent with our findings and conclusions as'hereinafter set forth.A. Interference, restraint, and coercionThe record is clear and we are convinced that the respondent en-gaged in the unfair labor practices alleged in the complaint.TheUnion commenced its organizational activities among the respondent'semployees in September 1942, and on the evening of September 22,1942, a meeting of the respondent's employees was held under the aus-pices of the Union.At this meeting a number of employees signedcards authorizing the Union to represent them for the purposes of col-lective bargaining, identification buttons were distributed, and EmmaSchaper, an employee in the rib-assembly section of the wood shop,was designated as an organization representative in the position ofsteward, being the first employee to occupy that position.The fol-lowing day a number of employees wore their union buttons in theplant for the first time and Schaper appeared at work wearing asteward's button, which was somewhat larger and more conspicuousthan the buttons distributed generally.Apparently the appearanceof union buttons was the first indication to the respondent of theUnion's organizational campaign, which, according to Assistant Secre-tary W. F. Nesbit, "came to us as pretty much of a surprise."In any event, Nesbit noticed the buttons in the course of an inspec-tion trip through the plant on the morning of September 23, 1942, andrequested that Schaper come to his office to talk with him about theUnion.Schaper testified that during the course of the interview inNesbit's office, Nesbit asked her what she thought she "would gain bytrying to get a union in there," stated that "if we get a union in herethis place is going to shut-down and you and I are both going to be outof a job," urged her to use her influence with the other girls in thewood shop to "see if they wouldn't stop trying to organize," and LAISTEIR-KAIPFFNIANN AI KRAFT' GOIR'PORATI0fN1 .263complimentedher work,promising that "in time to come"she could"probablybe a forelady or something."Nesbit admittedthat he hada- conversation in his office with Schaperthatmorning.He furtheradmitted that he asked her the name of the unionto whichshe belongedand the number of employees affiliated with the Union.Nesbit testi-fied that when Schaper expressed the hope of receiving an increase inwages through the efforts of the Union,he stated,"If we were to in-crease her salary fifty percent and increased everyone else's salary fiftypercent that that wouldwork quite a hardship on the Company."\N esbit denied that lie told her that the plant would ceaseoperation ifthe Unionwere successful in its organizational campaign,but he ad-mitted thathe could"see why she could have understood that frommy previousremark."According to Nesbit,he told Schaper that he"had absolutely no reason for not wanting a union in the shop." 2He statedthat heremembered Schaper'smentioningthat she had hadtwo raises but he was unable to recall his reply or any discussion of thepossibility of her promotion to the position of forelady or supervisor.Nesbit testified that he asked Schaper"if there were any grievancesor anything wrong in the plant that she or her coworkers thoughtshould be remedied,"and that Schaper replied that the women's restrooms were not clean.Schaper, however,denied that there was anydiscussionof grievances.Although we concur in the Trial Examiner'sfinding,based upon Nesbit's admissions,that the latter's conduct insummoning Schaper for questioning,the nature of his inquiries con-cerning the Union,and his effort to discourage her expectations of asubstantial wage increase through the instrumentality of the Unionwere violativeof the Act,we cannot agree with his conclusion thatNesbit's testimony,rather than Schaper's, is to be credited with respectto the entire interview.Nesbit proffered the following reasons for hisinterrogation of Schaper:(1)Being the respondent's internal se-curity officer he is responsible to theArmy Air Forcesfor the protec-tion of the plant and its equipment and, therefore,he reports to theArmy "anythingthat would tend to slow down production or endangerthe property,or any suspicion that anything is goingon within theorganizationwhichwould lead to a slow-down in production or en-danger the property."(2) "My principal purpose in having hercome in was to find out if the Union was in the plant and if they had2Roberta Meier,formerly Nesbit's secretary,testified that she was present during thefirst 10 or 15 minutes of this conversation and that "the only exact words that I canrecall is a remark made by Mr. NesbitHe said, 'Now, understand, I don't object to aunion.' "SinceMeier was unable to recall any other portion of the conversation, thefortuitous corroboration of Nesbit's testimony in regard to this one remark alone doesnot, in our opinion, appear to be significant. Schaper testified that she and Nesbit werealone inthe office throughout the conversation.Meier and Nesbit, however, testified notonly that Meier was in the office during part of the interview but that other employeeswere present for brief periods.Even if the testimony of Meier and Nesbit is creditedin this respect, the credibility of Schaper is not, in our opinion, thereby impaired in viewof the unusual circumstances and the subject matter of the interview. 264DECLSILONS OF NMFIONAL -LABOR RELATLONS BOARDorganized, how many members they had, and I though it was my duty,my official duty to know that information." (3) That it was hisduty to remedy grievances because "It was my duty for one reason un-der plant protection to know, to have a pretty good idea of what was go-ing on throughout the plant and the entire organization at all times.Keep my finger on the pulse of the company." In our opinion, thesereasons do not justify Nesbit's actions or condone his conduct.Therewas no reason for Nesbit to suppose that the Union's organizationalcampaign would,have, any tendency to slow down production or-endan-ger the plant.Moreover, the record established that authority to dealwith grievances of employees is lodged in Vice-President M. N. White-head, the respondent's director of personnel, who is in charge of the re-spondent's labor relations and represents management in the meetingsof the Labor-Management Committee ; in fact, Nesbit admitted that hehad no authority with respect to wages and wage disputes.Further-more, since Nesbit admitted that 'Schaper's testimony was correct asto a substantial part of the conversation, and did not deny, althoughunable to recall, certain other portions of the colloquy, it seems moretributed to him rather than to accept his version. In view of thesefactors, we do not credit Nesbit's denials and we find that during thecourse of the interview Nesbit made the statements attributed to himby Schaper.We find that by Nesbit's conduct and statement in sum-moning Schaper for questioning; in interrogating her with respectto the Union, her membership therein, and the number of employeesaffiliated with the Union; in warning and threatening that the plantwould close if the Union's organizational campaign' were successful;and in urging her to use her influence to obtain a cessation of theorganizational activities of other employees in the wood shop, therespondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed them under Section 7 of the Act.Schaper testified that near the end of the first shift on September23, 1942, Guy E. Williams, supervisor, of 1 the, ,wood, shop,. assembledseveral of the girls working in the rib-assembly section of the woodshop and inaugurated the conversation by asking, "What we 'thoughtwe would benefit by getting a union in there."When one of the girlsreplied that increased wages were the chief incentive to their organi-zation,Williams stated, according to Schaper, "Well, you know I havebelonged to a Union one time, too, and all you do is pay your moneyin and you don't get nothing out of it."Employees Lou Eckert andMarie Noeth corroborated - Schaper's testimony, although Eckertstated that she did not recall who started the conversation.Eckertfurther testified that Noeth inquired if they would be discharged fortheir union activities 'and that Williams replied in the negative andstated that it made no difference whether they belonged to the Union LAISTER-KAUFFMANN AIRCRAFT CORPORATION265or not.Williams testified that the girls in the rib-assembly sectionhad forsometime been wasting time in unnecessary conversationsand inexcessiveuse of the restroomand that about September 1,1942, he had posted a bulletin in the section requesting that these con-ditions be corrected.3He testified that about the middle of Septem-ber, on noticing that some of the girls "were doing practically nothingbut talking," he requested Rice to assemble the girls, whom he repri-manded for wasting time.According to Williams, Noeth asked ifher affiliation with the,Union would "cause any troubleas far as herjob went" and that he replied that her union membership would makeno differenceto the respondent.He insisted that only after Schapertwice had asked his opinionof unions,did he state his personal opin-ion, namely, to the effect that he "couldn't seethat it did a personmuch good to pay dues to an outside organization unless they gotsomething for it," that he had "worked in places where they hadunions" and it was his observation that "when a fellow showed he wasworth a raise he got a raise whether there was a union or not," andthat he "couldn't see that it did him any good."The Trial Examinercredited-Williams' version of the incident, but found that the state-ment of his personal opinion regarding unions was violative of theAct.We are unable to agree completely with the Trial Examiner'sresolution of the conflict in testimony. In our opinion, Williams'versionof the incident is patently implausible.Schaper and Noethtestified thatWilliams inaugurated the conversation by a discussionof the Union. Supervisor Rice, whom the Trial Examiner found tobe an especially credible witness, corroborated their testimony in thisrespect.Moreover, the testimony of Rice, Schaper, and Noeth es-tablished the fact that Schaper was present only during the intro-ductory discussion of the Union, as she left the group and went abouther work immediately after Williams made his statements in deroga-tion of the Union.Eckert denied that Williams cautioned the girlswith respect to excessive conversations when he addressed them onSeptember 23.Schaper stated that she had never been reprimandedby Williams for talking too much.Noeth testified that the onlystatement ever made by Williams with regard to conversational privi-leges occurred on another occasion when "we were all at the table,"and Williams stopped and said, "'I know when you get a bunch ofwomen together you can't stop them from talking,' but he didn't mindif they talked, but he didn't want them to stop their work."We con-clude and find that the colloquy between Williams and the girls, work-ing in the rib-assembly section occurred as testified to by Schaper,a Noeth and Rice testified that the bulletin dealt only with excessive trips to the restroom and did not mention the alleged problem of excessive conversations.Williams insistedthat the notice dealt with both problems.We credit the testimony of Noeth and Rice andfind that the notice did not mention or limit the conversational privileges of the employees inthe rib-assembly section. 266DIECIiSZONS OF NAfP'IONAL LABOR RELATIONS BOARDNoeth, Eckert, and Rice, that Williams inaugurated the conversationby inquiring about the Union and made the above statements in der-ogation of the Union, that Williams did not assemble the girls for,the purpose of warning them against talking too much, and that hedid not reprimand them during the course of the interview.Wefurther find that, by Williams' interrogation of the employees withrespect to the Union and by his statements in derogation of the Union,the respondent interfered, with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Employee Andrew Haffner testified that, about a week after thecommencement of the Union's organizational campaign and about 3days after he joined the Union, Kauffmann said to him, "Haffner, ifI were you I'd watch the kind of people I was associating with ... .You don't have to quoteme." Kauffmannadmitted making the remarkbut insisted that it was directed specifically to Haffner's friendshipwith Pfeiffer.Kauffmannfurther testified that he had received "atleast two" anonymous letters about Pfeiffer's character, and on in-vestigation had discovered that Pfeiffer possessed "a pretty bad rec-ord."The Trial Examiner found the statement made by Kauffmannto be insignificant and accepted Kauffmann's version of the incident.We cannot agree with the Trial Examiner's conclusions.Kauffmannadmitted that Haffner was the only production employee in whom heever evidenced such a paternal concern.Even if Kauffmann's testi-mony be credited, there is no evidence that he recounted Pfeiffer's "badrecord" to Haffner, who would have no reason to know of the alleged"bad record."Moreover, since Haffner's leadman had previouslyobserved, and had made a statement concerning, the distribution byHaffner of union representation cards on the same day that Kauffmannwarned Haffner regarding his associates, Haffner would understand-ably attribute Kauffmann's warning to Haffner's union affiliation andactivities.Upon the entire record, we cannot credit Kauffman's ex-planation of the incident.We find that the conversation occurred inaccordance with Haffner's testimony and that Kauffmann made thisstatement as a warning that Haffner cease his union activities.Wefurther find that, by the above statement of Kauffmann, the respond-ent interfered with, restrained, and coerced its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.Earl Pfeiffer, employed as a maintenance man from March 1942,until his resignation on January 8, 1943, testified that on September24, 1942, the day after union buttons were first worn in the plant, heparticipated in a conversation with Nesbit and Williams in the woodshop, in which Nesbit stated, "Looks like we are going to have someunion activity around here," and, with reference to Schaper and Noeth,"I see we got a couple of shop stewards in here."' According to Pfeif-fer,Nesbit also remarked that Schaper and Noeth "must have went LAISTER-KAUFFMANN AIRCRAFT CORPORATION267out with some union official and got drunk and joined the union."Pfeiffer further testified that during the conversation Williams stated,with reference to Schaper and Noeth, that "he wouldn't have to havea union excuse to fire the girls, that he can always find some excuseto fire the girls; he wouldn't have to have a union excuse."Pfeiffer further testified that, "a day or so" after the girls first woreunion buttons in the plant and "about a week or week and half" be-fore Schaper and Noeth were discharged, Kauffman asked him to signan affidavit that his membership had been solicited by the girls dur-ing working hours, because "he would like to get rid of them .. .they are not allowed to ask anybody to sign those cards during work-ing hours and if he could catch them or have anybody sign a signedaffidavit that they did he had a chance to release them right now."According to Pfeiffer, "a week or two weeks later," Kauffmann asked,"Did you sign one of those [union] cards yet?"Nesbit testified that he did not recall any conversation with Wil-liams and Pfeiffer in which the Union was mentioned, and that hedid not believe that he made the statement with respect to the ap-parent union activity in the plant.He admitted that he might havestated that there were shop stewards in the wood shop, having"probably said that to several people," but not recalling "havingsaid it in Guy Williams' presence."He also admitted that Rice hadreported to him that Schaper and Noeth had attended a union meet-ing, become drunk, and joined the union; but he denied having re-lated such report to Pfeiffer.Williams denied that he had evertalkedwith , Pfeiffer about the Union.Kauffmann testified that,when Pfeiffer complained that, much to his annoyance, his member-ship was being solicited during working hours, Kauffmann told him,"'Well, some time, if they keep bothering you, maybe you better giveme an affidavit to that effect.'But I never bothered getting anaffidavit from him because I wanted to get rid of him."Kauffmanndenied that he ever told Pfeiffer that he wanted a chance to releasethe girls and that he ever asked Pfeiffer "directly" if he had joinedtheUnion.The Trial Examiner credited the denials of Nesbit,Williams, and Kauffmann and found that Pfeiffer was an incrediblewitness for the following reasons: (1) Pfeiffer testified that Nesbit'sremarks, set forth above, impressed him, because he, Pfeiffer, was aunion member, having joined around September 15, 1942, "a coupledays or a week" after the beginning of the organizational campaign.However, Pfeiffer's application card is dated October 15, 1942.(2)Pfeiffer's testimony that both Schaper and Noeth wore stewardbuttons was erroneous since Schaper was the only steward in thewood shop at that time and since Noeth was wearing a smaller AFLbutton that day. (3) Although it is not clear, it appears that theerroneously admitted testimony with regard to Pfeiffer's former ar- 268DECISIONS OF NATIONALLABOR RELATIONS BOARDrest may also have influenced the Trial Examiner in evaluating thetestimony.Upon a consideration of all the evidence, we cannot agree withtheTrialExaminer's evaluation of the evidence.As previouslymentioned, counsel for the respondent, in an effort to impeachPfeiffer's testimony, was permitted by the Trial Examiner to questionPfeiffer on cross-examination with regard to the latter's arrest oncharges of non-support and of issuing a check without sufficient funds,both of which charges had been dismissed.4 The Trial Examinerreserved ruling on the motion to strike made by counsel for the Boardand denied the motion in the Intermediate Report. In view of thewell-settled rules of the Eighth Circuit Court of Appeals, we are ofthe opinion that the cross-examination was improper.5The motionto strike is hereby granted, and such testimony is hereby strickenfrom the record.We do not believe that the factors relied uponby the Trial Examiner are of sufficient import to belie the credibilityof Pfeiffer.('Nesbit admitted that he and Pfeiffer were good friends in theplant and attributed to him many conversations in which Pfeiffer madestatements derogatory of the Union and its members. , As to his partin those conversations, Nesbit testified as follows :"I don't believeI ever talked with him at all as far as the Company or I personallywas concerned, our attitude towards the unions."He further testifiedthat, when he learned that Pfeiffer was a union member, "I rememberbeing disappointed hearing that because he had definitely told me hewasn't a member."He attributed his disappointment to the fact thatPfeiffer "had lied to me and that he had definitely tried to get me tosay things . . . had definitely come to me accusing the Union ofhaving done things which caused him more work out there, accusingtheUnion of subversive activity, and it appeared to me then4 Counsel for respondent asked the following questions,among others,over the objectionsof Board's counsel: Q.Were you ever arrested and charged with non-support?Q... .weren't you picked up in St. Louis by the St. Louis police on a warrant from Waynesville,Missouri?5 InGlover v.U. S.,147 Fed.discrediting a witness to show that he has been convicted of a crime.The general rule isthat the crime must rise to the dignity of a felony or petit larceny...Whatever maybe the limit in this respect,nothing short of a conviction of a crime is admissible forthe purpose of impeachment.A mere accusation or indictment will not be admitted, forthe reason that Innocent men are often arrested charged with a criminal offense . . .The prior evidence of a conviction of crime is the record thereof....The practiceof proving the former conviction by cross-examination is recognized in many States usuallyby statute and occasionally by judicial decision....But where this practice is recog-nized, the proper question would be as to whether or not the party interrogated had beenconvicted of a crime, and not whether he had been arrested or indicted."See also,Edwards v.U. S., 18 F.(2d) 402(C. C. A. 8) ;Lawrence v.U. S., 18 F.(2d) 407 (C. C.A. 8) ;Middletownv.U. 8,49 F. (2d) 538(C. C. A. 8) ;Little v.U.S., 93 F.(2d) 401(C C. A. 8).5 The dates given by the application cards are not infallible,since It was establishedthat the date on Preston Fiapgood's card was erroneous and since many duplicate cardswere obtained in the organizational campaign. LAISTER-KAUFFVIANN AIRCRAFTCORPORATION269that lie was giving me the cone-on on all this stuff....Thatwas my reaction after I heard he was an active member down there."In view of (1)Nesbit's earlier interrogation of Schaper with re-gard to the Union and the statements made by him in the course ofthat conversation,(2) 'the close association, between Pfeiffer and-Nes-bit, (3)the animosity toward the Union displayed by Williams in hisconversation on September 23 with the employees of the rib-assemblysection,(4) the undenied statements attributed to Kauffmann by Rice,hereinafter set forth,and (5)the significant fact, hereinafter found,that Kauffniann instructed Rice to determinethe identityof employees,includingPfeiffer, attending a union meeting and the events occurringat the meeting,we find that the above conversations occurred in accord-ance with Pfeiffer's testimony and that Nesbit, Williams,and Kauff-mann made the statements therein attributed to them by Pfeiffer.Wefurther find that the,respondent by the foregoing statements of Nesbit,`Williams,and Kauffmann-interfered with, restrained,and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.EmployeeEckert testified that Rice, her immediate supervisor, onseveral occasions said that "she didn't think that the company wouldstand forit [theUnion] becauseshe didn'tthink they had enoughmoney to payany more salaries;after they got to producing,why, wewould make more money."Eckert further testified that, shortly afterSchaper and Noeth were discharged,Rice stated that "she was gladshe caused those two girls to get fired. . .that she caused them to getfired because she didn't think we were very patriotic for fooling withthe union,that if we didn't all be careful we would all get it."TheTrial Examiner did not credit the testimony of Eckert for the reasonthat it was uncorroboratedand thatRice denied having made any at-tempt to warn any employee against affiliatingwith the Unionor join-ing in its activities.We cannot agree with the Trial Examiner's eval-uation of the testimony.Rice's statement that she never attempted towarn any employee with regard to his union activities is not, in ouropinion,a specific denial of Eckert's testimony.We find that Ricemade the statements attributedto her byEckert andthat by suchstatements the respondent interfered with, restrained,and coerced itsemployees in the exerciseof the rightsguaranteed in Section 7 of theAct.Hilda Hairgrove,employed in the sheet-metal department from May141942, until her' resignation on January 6, 1943, testified that in lateSeptember or early October 1942,she had a conversation in the restroom after working hourswithRice, who requested Hairgrove toobtain a copy of a circular distributedby theUnion so that Rice might 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent it to Kauffmann 7 According to Hairgrove, she complied withRice's request on the following day, at which time Rice inquired ifHairgrove were planning to -attend a meeting of the Union that eve-ning, and when Hairgrove replied in the affirmative, Rice said, "Yougo ahead and go down there and you come back and let me knowwho all is there and let me know what goes on." Hairgrove furthertestified that on the day following the union meeting, the followingcolloquy occurred : Rice asked, "'Was Earl Pfeiffer there?' I saidyes.`Well, who else was there?' I says, 'Oh, just a few!' ... thenI said to her that I had already signed up.... She said that Mr.Kauffmann would like to know who all was there, but I didn't tellwho all was there; I said just a few were there."Kauffmann deniedthat he had ever requested Rice to obtain any union circulars for himand that he had asked her or had been told by her who had attendedany union meetings.Rice denied that Kauffman had asked her toobtain a union circular for him, but she was not questioned as towhether Kauffmann had instructed her to discover who had attendedany union meetings.She did not specifically deny that she had in-quired with regard to employees who had attended a union meeting,since she merely answered negatively a question as to whether shehad any recollection about a conversation with Hairgrove in regardto the names of employees present at a union meeting."Althoughthe Trial Examiner was "persuaded that Hairgrove's testimony hada factual basis," he credited only the portion of Hairgrove's testimonyrelating to Rice's inquiry as to Pfeiffer's attendance at the union meet-ing, but found that such inquiry was not violative of the Act.Wecannot agree with the Trial Examiner's evaluation of the testimonyand his conclusions.Rice admitted that Kauffmann, who had toldher "from time to time to come in the office and talk anything overwith him that I didn't think was just right," asked her the followingquestions concerning the union activities in the plant : "How is every-thing going along? . . .Have they'settled down? . . . Is thereany union talk?" Kauffmann did not deny asking these questions.'Although Hairgrove placed the conversation as occurring about the first of October,Hairgrove, according to her testimony, was not transferred to the day shift until about aweek after Hapgood resumed his employment with the respondent on October 6, 1942.Wefind, as did the Trial Examiner, that Hairgrove' was transferred to the day shift aboutthe middle of October and that she would not have had an opportunity to talk with Rice"in the rest room after working hours" until after the transfer.We conclude and findthat the conversations in fact occurred on or about October 15, 1942.sWith regard to these conversations with Hairgrove, Rice testified as follows :Q. Now, she testified further that you told her to go to the union meeting or aunion meeting and tell her who were there, and that later you asked her about whohad been at the meeting. Do you recall anything in that connection?A. Yes, but it wasn't that way. She came to me and said she was going to theunion meeting to see what was going on, and when I spoke to Hilda the next timeshe said, "Well, kid," she said, "Well. I signed a card," she said, "I joined the unioneasssswQ.Do you recall any conversation whatsoever with reference to her, as to wantingto know whom she had seen at the meeting or who had attended?A. No, sir. LAISTER-KAUFFMANNAIRCRAFT CORPORATION271Moreover, Kauffmann and Nesbit attributed to Pfeiffer several state-ments expressing his disapproval of the Union.We find that Kauff-mann desired to determine the sincerity of those statements and in-structed Rice to learn if Pfeiffer was a member of the Union. Requestsby Kauffmann for additional information concerning the Union andthe identity of its members are a logical sequel to the questions pro-pounded to Rice concerning the organizational activities of employeeswithin her department.We conclude that the conversations occurredas testified to by Hairgrove and find that, pursuant to Kauffmann'srequest,Rice (1) inquired if Hairgrove were planning to attend ameeting of the Union, (2) urged her to report the events occurringat the meeting and the names of employees attending the meeting, (3)interrogatedHairgrove with regard to the identity of employees,including Pfeiffer, present at the meeting, and (4) informed Hairgrovethat Kauffmann desired to have such information.We further findthat by the above inquiry and interrogation the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B.The dischargesUpon our consideration of the evidence, we cannot concur in theTrial Examiner's finding that the discharges of Schaper and Noethwere not discriminatory.Our conclusion that the discharges werediscriminatory is supported by the statement made by Williams toPfeiffer that "he wouldn't have to have a union excuse to fire the girls;he wouldn't have to have a union excuse," and by Kauffmann's urgingPfeiffer to sign an affidavit that his membership had been solicited byNoeth and Schaper during working hours so that Kauffmann mightrelease them "right now."The discriminatory nature of the dis-charges is further shown by Rice's statement to Eckert that "she wasglad she caused those two girls to get fired . . . because she didn'tthink we were very patriotic for fooling with the union," as well asby the anti-union statements previously found to have been made byNesbit.In view of these statements, it is clear that in an attempt tostem the Union's organizational campaign the respondent dischargedSchaper and Noeth, both of whom had been among the small groupof employees responsible for launching the Union's organizationalcampaign and had been especially active in the organization of thewood shop.The respondent contends that Schaper and Noeth were dischargedfor the reason that, coincident with and following their affiliation withthe Union on September 22,1942, (1) the work output of Schaper andNoeth declined sharply, (2) they were insubordinate, refusing to fol-low the instructions of Rice, their immediate supervisor, (3) they 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDquarreled with Rice, and (4) they were frequently late to work. Inour opinion, the evidence fails to sustain the respondent's contentions.The testimony of Lorraine Bell, assistant foreman of the wood shopand immediately subordinate to Williams, refutes the testimony ofLaister,Williams, and Stiglmeier regarding the alleged inefficiency ofSchaper and Noeth. Since Bell was a disinterested witness,° we credithis testimony.Bell testified that on several occasions Noeth andSchaper had worked in the wood shop's wing-assembly section, ofwhich Bell was the supervisor, because they were the most capablewomen workers in the rib-assembly section.He further testified thatthe two girls performed average work, were never insubordinate, andnever wasted time in excessive conversation when they worked in hisdepartment, that all women employees quarreled among themselves,and that the quarreling among the women employees continued un-diminished after Noeth and Schaper left the respondent's employ.Although he did not set any date on which the girls were employedin his section, the testimony of Noeth indicates that she had workedin Bell's department a week or two before her discharge. It is there-fore clear that Bell's testimony completely refutes the defense prof-fered by the respondent that after September 22, the efficiency ofSchaper and Noeth declined.Moreover, according to the undeniedtestimony of Schaper, Nesbit commended her work and said that shewould not have received increases in pay had she been working ineffi-ciently.Schaper further testified without contradiction that early inSeptember, Rice said, "Emma, no matter whether I get mad at you ornot and don't speak to you any more, you will never have to worryabout'your work not being done all right or that you don't do enoughof it."It is highly significant that the respondent was unable to produceany production records to support its position with regard to Schaper'sand Noeth's alleged inefficiency following September 22, 1942.Theonly evidence introduced in this regard was the number of wingscompleted.In July, 3 sets were produced; in August, 2 sets; inSeptember, 3 sets; in October, 6 sets; in November, 12 sets; and inDecember, 12 sets.Williams testified that at the time Schaper andNoeth were discharged the production of ribs, on which the productionof wings immediately depended, was barely ahead of the needs ofthe wing-assembly section.However, Bell testified that the assemblyof ribs was always sufficiently in advance of wing production to insurean adequate supply of parts.We do not credit Williams' testimonybut rather rely upon the testimony of Bell in this respect.The prob-able cause for the variance in the number of wings produced in Sep-tember, October, and November, lies in the delay in the replacement ofAt the time of the hearing,Bell,although theoretically in the respondent's employ, hadbeen on leave of absence for 3 months. LAISTER-KAUFFMANN AIRCRAFT CORPORATION273the September loss of personnel in the wood shop. During that month17 resigned and 3 were discharged, while in October the employmentof only 5 was terminated. In September there were 48 employees in thewood shop ; in October approximately 50 employees were employedthere, and in November there were approximately 60 employees.ByDecember the number had increased to 80 employees. In view ofthese facts, we find the statistics of wing production to be inconclusivein demonstrating the alleged inefficiency of Schaper and Noeth.Aside from general testimony, the only instance of Noeth's andSchaper's refusal to follow orders established by the record are one inwhich Schaper refused to operate a sanding machine and another inwhich Noeth refused to clean a glue pot. In both instances the girlsattributed illness as the reason for the refusal to perform the tasksassigned to them.Time cards were not introduced to prove that Noethand Schaper were habitually late to work after they affiliated 'With theUnion.We find the respondent's contentions with regard to Schaper'sand Noeth's alleged insubordination and tardiness to be without merit.Moreover,- the extraordinary interest and the roles assumed byLaister, the respondent's president, and Stiglmeier, the respondent'sproduction supervisor, in the discharge of Noeth and Schaper was, inour opinion, highly unusual and was not justified by the evidenceadduced at the hearing.With regard to the procedure followed inthe discharge of employees, Laister testified that at time of the hearing,department supervisors make discharges without his knowledge orapproval, but that at the time of the discharge of the two girls, he"knew about 90 percent of the discharges," and "never disapproved ofany that the head wanted to make." It is noteworthy that he did notspecifically testify that it was necessary for him to approve eachdischarge.At the time the girls were discharged, Williams, thesupervisor of the wood shop, was on leave of absence.Although inthis instance Stiglmeier assumed Williams' duties, Williams testifiedthat normally Bell, the assistant foreman, was in charge of the firstshift, whenever Williams was absent.Bell, however, played no partin the discharge of Schaper and Noeth.We find that in the dischargeof Schaper and Noeth this unusual deviation from customary-proced-ure is a further indication of the respondent's discriminatory purpose.In view of all the circumstances, we conclude and find that Schaperand Noeth were discharged because of their union affiliation andactivities.We further conclude and find that, by the statements ofNesbit,Williams,Kauffman, and Rice, as set forth above, therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed to them under Section 7 of theAct. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe TrialExaminerhas found that Preston Hapgood and EdwardA. Chapman were dischargedfor cause.We have reviewed the evi-dence and agree with the conclusions of the TrialExaminer, and weshall dismiss the complaint with respect to Hapgood and Chapman.Upon the entire record, we find that the respondent, by dischargingEmma Schaper and Marie Noeth, discriminated in regard to theirhire and tenure of employment, thereby discouraging membership intheUnion, and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent discriminated in regard to thehire and tenure of employment of Emma Schaper and Marie Noeth.In order to effectuate the purposes and policies of the Act, we shallorder that the respondent offer to Marie Noeth immediate and fullreinstatement to her former or a substantially equivalent position,without prejudice to her seniority and other rights and privileges,ant make her whole for any loss of pay she may have suffered byreason of the discrimination by payment to her of a sum of moneyequal to the amount she normally would have earned as wages duringthe period from the date of the discrimination against her to the dateof the - offer of reinstatement, less her net earnings 10 during suchperiod.In accordance with our practice, the period from the dateof the Intermediate Report to the date of the Order herein will be'excluded in computing the amount of whatever back pay Marie Noethis entitled to have, since the Trial Examiner did not recommend herreinstatement with back pay.,Emma Schaper disclaimed any de-sire to be reinstated.We shall consequently not direct that she berestored to her employment, but we shall order the respondent to makeher' whole for any loss of pay she may have suffered by reason of thediscrimination by payment to her of a sum of money equal to theamount she normally would have earned as wages during the periodfrom the date of the discrimination against her to the date uponwhich she secured the position she held at the time of the hearing,less her net earnings during such period.10 By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N.L. R. B. 440.Monies received for work performed uponFederal, State,county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7.21 Cf.Matter of R. R. Hafeifinger Company, Inc.,1 N.L. R. B. 760. LAISTER-KAUFFMANN AIRCRAFT CORPORATION275Since we have found that the respondent did not discriminate withrespect to the hire and tenure of employment of Preston Hapgoodand Edward A. Chapman, we shall order that the complaint be dis-missed as to them.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, District No. 9, is a labororganization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Emma Schaper and Marie Noeth, and thereby discouragingmembership in International Association of Machinists, District No. 9,the respondent has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not discriminated with respect to the hireand tenure of employment of Preston Hapgood and Edward A. Chap-man.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Laister-Kauffmann Aircraft Corporation, St. Louis; Missouri,and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists, District No. 9, or in any other labor organization of itsemployees, by discharging or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire andtenure of employment, or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.549875-44-vol. 52-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Marie Noeth immediate and full reinstatement to herformer or a substantially equivalent position, without prejudice toher seniority and other rights and privileges;(b)Make whole Marie Noeth for any loss of pay she may havesuffered by reason of the respondent's discrimination against her, bypayment to her of a sum of money equal to the amount which shenormally would have earned as wages during the period from thedate of the respondent's discrimination against her to the date ofthe Intermediate Report herein and during the period from the dateof this Order to the date of the respondent's offer of reinstatement,less her net earnings during such periods;(c)Make whole Emma Schaper for any loss of pay she may havesuffered by reason of the respondent's discrimination against her, bypayment to her of a sum of money equal to the amount which shenormally would have earned as wages during the period from the dateof the respondent's discrimination against her to the date upon whichshe secured the position she held at the time of the hearing herein,less her net earnings during such period;(d)Post immediately in conspicuous places at its plant in St. Louis,Missouri, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating : (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a) and (b) of this Order;(2) that the respondent will take the affirmative action set forth inparagraphs 2 (a), (b), and (c) of this Order; and (3) that its em-ployees are free to remain and become members of International As-sociation of Machinists, District No. 9, and that the respondent willnot discriminate against any employee because of membership oractivity in that organization;(e)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the respondent has discriminatedin regard to the hire and tenure of employment of Preston Hapgoodand Edward A. Chapman.CHAIRMAN MILL'S took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Ryburn L. Hackler,for the Board.Mr. Robert D. Abbott,506 Olive Street, St. Louis, Mo., for the respondent.Mr. Nelson Brzner,2345 Lafayette Avenue, St. Louis, Mo., for the Union. LAISTER-KAUFFMANN AIRCRAFT CORPORATION277SrATEMENT OF THE CASEUpon a second amended charge duly filed on December 9, 1942, by Interna.tionalAssociation of Machinists, District No. 9, AFL, herein known as theUnion, the National Labor Relations Board, herein known as the Board, byitsRegional Director for the Fourteenth Region (St. Louis, Missouri), dulyissued its complaint dated March 22, 1943, against Laister-Kauffmann AircraftCorporation, herein known as the respondent, alleging that the respondent had-engaged and was engaging in unfair labor practices affecting commerce withinthemeaning of Section 3 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, herein known as the Act. Copies of the com-plaint and of notice of hearing thereon were duly served upon the respondentand the UnionWith respect to the unfair labor practices the complaint alleged: (1) thatthe respondent, on or about the dates alleged, discharged and thereafter re-fused to reinstate four named employees' for the reason that they joined andassisted the Union and engaged in concerted activities with other employeesfor the purpose of collective bargaining and other mutual aid and protection ;(2) that from September 15, 1942, to the date of issuance of the complaint therespondent, by its officers, agents, and employees, (a) warned and threatenedits employees against joining, remaining members of, or assisting the Unionor any other labor organization, (b) made derogatory statements concerningthe Union and its leadership, (c) questioned employees concerning their unionactivities and affiliations, and (d) engaged in surveillance of employees con-cerning their union activities.The respondent subsequently filed with the Regional Director its motion fora bill of particulars and concurrently therewith its motion for an extensionof time within which to answer the complaint until after disposition had beenmade of its motion for a bill of particulars.By order of the Regional Director,dated March 31, 1943, the latter motion was denied.The respondent thereafterfiled its answer, dated April 2, 1943, reserving its rights under its motion fora bill of particulars.The answer admitted the jurisdictional allegations of thecomplaint but denied that the respondent had engaged in unfair labor practices.Pursuant to order of the Regional Director changing the time and place,of hearing, dated April 5, 1943, and duly served upon the parties, a hearingwas held before the undersigned, as the Trial Examiner duly designated bythe Chief Trial Examiner, at St. Louis, Missouri, on sundry dates betweenApril 6 and 30, 1943, both inclusive.All parties were represented and par-ticipated in the hearing.The parties were given full opportunity to examineand cross-examine witnesses and to present evidence bearing on the issues.At the outset of the hearing the undersigned considered the respondent's motionfor a bill of particulars.The motion was granted in part and in part denied.Counsel for the Board thereupon furnished to the respondent and dictatedinto the record the further particulars required.A motion by the respondentfor leave to file an amended answer was granted but the parties were directedto proceed with the hearing in the interim, with leave to the respondent toapply during the course of the hearing for appropriate relief as to further timefor investigation and preparation of its defense upon cause shown.No furtherapplication was made in this connection.In the course of the hearing the respondent filed its amended answer, reiter-ating the admissions and denials of its original answer and setting forth certain1Emma Schaper(referred to in the complaintas Emma Shaper),Marie Noeth,Preston-Hapgood, and Edward Allen Chapman. 278DECISIONSOF NATIONAL LABOR REIATION'SBOARDevidentiary and affirmative matter by way of defense which is hereinafter morefully considered.At the conclusion of the hearing counsel for the respondent moved to strikecertain testimony relating to acts and statements attributed to James Knowles,John McTasney, and Bertha Bauer 2 on the ground that such acts and state-ments were not imputable to the respondent.Ruling on the motion was re-served for disposition in the Intermediate ReportCounsel for the Boardmoved to strike certain testimony elicited' from or relating to Earl Pfeiffer, aBoard witness, on the ground that such testimony was irrelevant and imma-terialRuling on the motion was reserved for disposition in the IntermediateReport.Counsel for the Board also moved to conform the pleadings to theproof.The motion was granted with respect to minor variances not affecting.the substantive allegations of the complaint.The partieswere offeredan opportunity at the close of the hearing to present.oral argument, which was waived.The parties were also given leave to filebriefs with the undersigned.Briefs were subsequently received from counselfor the respondent and the Board respectively.Under date of June 23, 1943, the undersigned issued an order directing thatthe official report of proceedings be corrected in the particulars therein set forth.Upon the record thus made, and upon his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE RESPONDENTAND ITS BUSINESSThe respondent is a corporation organized and doing business under thelaws of the State of Missouri, with its main office and principal place of busi-,nessness in the city of St. Louis in said State. It is and has been since thedate of its organization engaged in the sole business of the manufacture ofgliders for the United States Army Air Forces. In the course and conduct ofits business the respondent uses large quantities of raw materials consistingprincipally of wood, metal, fabric, and paintDuring the year 1942, the re-spondent purchased and caused to be transported to its plant in St. Louisquantities of such raw materials to a value in excess of $100,000, at least 75percent of which represented material purchased and shipped from points out-side the State of Missouri.Finished products are delivered to the Army AirForces at St. Louis.4H. THE ORGANIZATION INVOLVEDInternational Association of Machinists, District No 9, is a labor organiza-tion.`It admits to membership the production and maintenance employees ofthe respondent.III.THE UNFAIRLABOR PRACTICESA. The issuesThe issues in this proceeding are: (1) whether or not the respondent, by actsor statements of J. R. Kauffman, W. F. Nesbit, Guy Williams, Bertha Rice, John2McTasney is referredto in the amended answer andsome of the exhibitsas McTastney.2BerthaBaueris frequently referred to in the recordas Bertha Rice, her name bymarriageafterSeptember22, 1942.4 The abovefindings are based on admissions in the respondent'sanswer and on astipulation of the parties entered into of record.4It is a matter of common knowledge that,since the closeof thehearing, the Union haswithdrawnfrom its affiliation with the American,Federation of Labor and is now anunaffiliated body. LAISTER-KAUFFMANN AIRCRAFTCORPORATION279McTasrey, and James Knowles, or any of them, interfered with, restrained, orcoerced its employees in the exercise of rights guaranteed to them under Section7 of the Act; (2) whether or not the respondent discriminated in regard to thehire or tenure of employment of Emma Schaper, Marie Noeth, Preston Hap-good, and Edward Allen Chapman, or any of them, in order to discourage ortherebydiscouraging membership in the Union..The respondent's answer in general denies the allegations of the complaintas to interference,restraint,and coercion,and denies that any acts or state-ments attributable to Rice, MeTasney, and Knowles are to be imputed to it,and affirmatively alleges that Schaper, Noeth, and Chapman were dischargedfor cause unrelated to their union activities, and that Hapgood voluntarily leftthe respondent's employ.The respondent's answer further alleges that the Union engaged in a "cam-paign of entrapment" of respondent by provoking its officers and supervisoryemployees to acts and statements upon which charges of unfair labor practicescould be founded in order that the process of the Board might be utilized tofurther the Union's organization activitiesWhile the acts of the respondent,as the same may be established by the record, are to be interpreted in theirtotal context in evaluating the testimony and in determining whether the respond-ent has engaged in unfair labor practices, provocative conduct attributable tothe Union would not of itself constitute a bar to the prohibition of acts of unfairlabor practice.The defense as alleged is in effect merely argumentative as towhether the respondent's conduct, as established, was in derogation of thepurposes of the Act.The answer further alleges that, when advised bythe Regional representativesof the Board that a charge had been preferred against it, the respondent fullycooperated with the Board in facilitating the Board's investigation of the charge,advised the Board's representatives that it "had no opposition or prejudice ...to the union and had no objection to its employees joining the same and that ifthe respondent's employees had committed the acts charged, they were withoutauthority" and that the respondent requested that it be advised of the namesof such employees for the stated purpose of making its own investigation "inorder to locate and stop any ... acts that ... would constitute unfair laborpractices . . . and if any wrongs had been done to enable respondent to remedythe same," but that its request had been denied.Without discussing on themerits the question as to whether the record in these proceedings sustains thealleged ground of defense, the defense as stated would not constitute a bar tothe prohibition by the Board of unfair labor practices in fact established by therecordOther allegations of the answer set forth evidentiary matter thatraise noadditional issues and need not therefore be further considered in this section.B Gevestsand corporate organization of the respondentSometime during 1941, John W. Laister, a resident of St. Louis, Missouri,wrote to the Army Air Force Headquarters at Wright Field, suggesting ,that hisexperience with glider airplanes might be of help to the Army.After a visittoWright Field at the invitation of the Air Force. Laister undertook to developa trainer glider.Returning to St. Louis, he joined forces with Murray N. White-head and John R. Kauffmann, who were already interested in glider development.Together they organized the Lai,,ter-Kauffmann Aircraft Corporation, the re-spondent herein, which was incorporated September 20, 1941, under the laws ofthe State of Missouri. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause of competitivefactors inthe skilled labor market, the respondentwas forcedfromthe outset to depend for its production workers upon a trainingprogram under the direction of a skeleton engineering staff.Employment wasopen to both men and women without respect to previous training.By degreesthe pay roll expanded from a total of 21 employees on December 31, 1941, to 469on December 31, 1942, with considerable labor turn-over in the interim. InJune 1942 the plant outgrew its first location, on Ivory Street, and betweenJune15 and July 15 was moved to the Arena, on Oakland Avenue.The respondents' executive personnel consists of Laister, as president andgeneral manager,"Whitehead, as vice-president and directorof personnel, Kauff-mann,as secretary-treasurer, and W. F. Nesbit, as assistant-secretary 7C The events of September23, 19421.Nesbit's talk with Emma SchaperThe first open indication of employee interestin self-organizationdisclosed bythe recordwas in September1942 whenNelson Briner,a local representative ofthe Union,began organizational 'efforts among the respondent'semployees!Ameeting ofemployees interested in the Union was held on the evening of Sep-tember 22 at which a number of representationcards weresigned.'Identifica-tion buttons were distributed at this meeting andEmma Schaper,an employeein the rib-assembly section of the woodshop, was designated as an organizationrepresentative and was given a steward's button,10 which was somewhat largerand more conspicuous than the buttons distributedgenerallyThe following daya number of the employees,includingSchaper, wore their buttons in the plant.In the course of a routine safety inspection trip through the plant thatmorningNesbit 11 noticed the buttons and especially the button that Schaper was wear-ing.1'Nesbit testified :I had known Emma pretty well . . . and as soon as I saw her I noticedshe had on a . . . button whichsaid,"Steward" which I assumed to be aunion button ; so I went over and asked her what the button was and she said@With special reference to production Laister also serves as chief engineer7Nesbit performs a variety of other managerial functionsthat will behereinafterindicated81t appears from Briner's testimony that Andrew Haffner,one of the respondent'semployees, and three former employees, had talked with him as early as September 4 aboutorganizing the plant.Briner was delayed in making a start, however, and overt effortstoward organization did not begin until the latter part of the month.9Briner explained that the Union was not soliciting applications for membership, itsefforts being directed exclusively toward establishing itself as the statutory representative.for purposes of collective bargaining of the employees in an appropriate unit. It wascontemplated that, when contractual relations had been established with the respondent,a campaign would be conducted to secure a dues-paying membership among the employees.Meanwhile the employees were requested only to sign cards authorizing the Union torepresent them for purposes of collective bargainingSome of the employees wereunaware of the distinction and a number of the witnesses in this proceeding testified thatthey were members of,or had joined,the Union.What theydid in fact was to signrepresentation cards and their testimony as to membership is so interpreted.1°Briner explained that the steward button worn by Schaper and similar buttons wornlater on by other employees were intended at the time only to designate the employees towhom representation cards might be turned in for transmittalto the Union,and that suchemployees were not intended to exercise any of the usual functions of stewards.11Among other duties Nesbit was the plant safety director.12Bertha Rice, who was in charge of the girls in the rib-assembly,testified that eitherNesbit or Kauffmann observedthe buttonsthat morning and askedher whatshe knew aboutit and she replied, "I don't know any more than you do " The record does not establishthe point, but it is probable that this inquiry came at the time from Nesbit. LAISTER-KAUFFMANN AIRCRAFT CORPORATION281that it was a union button, and I asked her what union it was, and she toldme it was the Machinists' Union.There were several other union buttonsbeing worn that morning, but I particularly questioned Emma because shehad on the steward button ... I wasn't too familiar with unions or theirorganizations.This was the first instance that I personally knew of thatorganization was going on or that there was a union within our plant, I hadno indication there was any organization going on before that time, or thatany of these people belonged to a union. I was interested, and after Emmatoldme she was the shop steward for the Machinists' Union I then askedher to come into my office, I would like to talk to her and know more aboutit ... I think she came in a little later.As to what happened at this interview Schaper testified as follows :Q. Now, tell us what that conversation was.What Mr. Nesbit said toyou and what you said to him.A.Well, he asked me what I thought I would gain by trying to get aunion in there. I says, well, I thought we would get more wages.He says,well, he thought it was a happy family as it was going and he thought weought to carry it on like that. So he says, "You know, if we get a unionin here this place is going to shut down and you and I are both going to beout of a job."And he says that the boys that was out there fighting neededthe gliders and they weren't asking for--more money, all they were askingfor was gliders.Q. Say anything else to you?A.Well, he says that I was doing fair-well, I asked him if I wasn'tdoing fair work and he says yes.He says if I wasn't I wouldn't have beengetting the raises.Q. Anything else about your work?-A.Well, he said I was doing good work and lie says in time to come Icould probably be a forelady or something.Q.Did he say anything else now about the Union, about your joining it?A.Well, he says that I should try and talk to the girls and see if theywouldn't stop trying to organize . . . I told him that I would talk to themand see if they wanted to back out of it, but I never had no intention to .. .Q.How long did that interview with Mr. Nesbit last?A. Oh, I would say about forty-five minutes.Q.Was there anybody else present?A. No, there wasn't.Nesbit testified as to this interview as follows :Q. Now, tell us as best you can, Mr. Nesbit, what was said by you andwhat was said by Miss Schaper and all the subjects you talked about whileshe was in there.A.Well, I asked [Emma] again what union she belonged to and she toldme it was the Machinists Union . . . and I asked [her] how many peoplebelonged to the union in our woodshop or in our plant, I don't recall thatshe gave me a definite answer. I think she said several or quite a few ofthe girls, some answer of that nature . . . I assumed throughout this con-versation and verified it in talking with Emma, that in her official capacityas steward that she would be the one that I should discuss any grievancewith or if they had any complaint about anything that she would be thenormal, natural person to talk about it; so I asked if there were any griev-ances or anything wrong in the plant that she or her co-workers thoughtshould be remedied.Q. Now, after you asked miss Schaper about any grievance, what didshe say in response to that? 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Shementioned as a grievance,the women's toilet, itwasn't being keptclean enough in her estimation,the washbowls were not washed out fre-quentlyenough,they were dirty ; at that time they ^ werepouring glue, thatwas one ofthe grievances.Q.Did she mention any other thing that you wouldcall a grievance?A. That is the only specific grievance that I recall. There may havebeen,I dimly recall, I couldn't prove it, there was somethingmentionedabout lunches, the food situation ...I am more orless the company'srepresentative on the canteen out there.Q.Well, now, what else was said there by you or Miss Schaper, what wasthe rest of theconversation?A.Well,as faras theunionsare concerned, Miss Schaper brought upthe point that shewas goingto getmoremoney by belonging to the Union.*******Q. Do you recall whether or not youmadeany statement to her aboutthe money?A. It is my recollection that she told me that by more money, she meanteighty-seven and half cents an hour . . . For herself . . . She had toldme that shewas makingI believe it was forty or forty-five cents an hourat the time, and by simple arithmetic I arrived at the fact that such anincreasein her salary, if that became and that was the basis ofincreasethroughout the entire plant, it would be pretty rough on the company . . .Q. Now, did you make some comment to that effect to her or not?A. I believe I did. I don't recall anything definite that I said.My re-action was that-and I probably said-that if we were to increase her salaryfifty percent and increased everyoneelse'ssalary fifty percent that thatwould work quite a hardship on the company.Q.Well now, do you recall any statement that you made to Miss Schauerabout the Union or your attitude toward the Union, Mr Nesbit?A. I recall that I told Emma I had absolutely no reason for not wanting aunion in the shop, personally I am not averse to unions, I have relatives inunions" and as a matter of fact ... I have known of shops that have beenmuch better with unions than before.*******Q.Well, I will ask you Mr. Nesbit, did you say this to Miss Schaper, "Youknow if we get a union in here that this place is going to shut down and youand I are both going to be out of a job?A. No, Z didn't say that.*******Q Did you tell Miss Schaper that she should try and talk to thegirls andsee if they wouldn't stop trying to organize?A. No, I didn't say that.Q. You didn't say that.You are sure of that, Mr. Nesbit?A. Yes, I am quite sure.Q Now, can you recall anything else that was said by you or by MissSchaper in which the union was mentioned?A.Well, we had a discussion there of some thirty minutes, talked back andforth, and it was a very friendly conversation ... Not all our conversationwas devoted to the union or its activities.My principal purpose in having hercome in was to find out if the union was in the plant and if they had13 In this connection Nesbit further testified that his brother-in-law was a union official. LAISTER-KAUFFMANN AIRCRAFT CORPORATION283organized, how many members they had, and I thought it was my duty, myofficial duty, to know that information.Q.Well, now, did you at that conversation attempt in any *ay to dis-courage the union?A.No, I definitely told Emma that I had no reason for not wanting a unionin there. I had no personal animosity and I felt the company had no personalanimosity against unions.Roberta Meier testified that she had been in the respondent's employ fromthe first week in August until October 20, 1942, all but the first 8 days as Nesbit'ssecretary with a desk in Nesbit's office ; she recalled the occasion of Nesbit'stalk with Schaper, having shown her to a chair and remained in the room forthe first 10 or 15 minutes of their conversation ; she then had occasion to leavethe office and'when she returned 10 or 15 minutes later Schaper had gone; sherecalled hearing Nesbit remark, "Now, understand, I don't object to a union,"but had no other specific recollection of what was said. '-On the basis of all the testimony relating to the conference between Nesbit andSchaper, and on the whole record herein, the undersigned finds and concludes asfollows :Nesbit's first intimation that any of the employees were interestedin the unionization of the plant came from observing the appearance of theorganization buttons on September 23.He was at once concerned about theeffect of the movement on future production.As the plant liaison official withthe Army Air Force he conceived it to be his duty to acquaint himself with thefacts as to what union was involved, to what extent organization had pro-gressed, and what demands on the respondent were in prospect, and becauseof Schaper's apparent official position with the Union and the fact that he knewher well enough to talk to, he asked her to come to his office for an interview.They talked informally for some 30 to 45 minutes.Nesbit asked Schaper whatunion she belonged to, how many of the employees had joined, and what the em-ployees expected to gain from the Union.When Schaper told him what shepersonally expected in increased wages he indicated that the respondent couldnot stand for a general wage increase of such proportions. Nesbit furtherinquired if there were any general shop grievances or complaints and one or twominor grievances were discussed." In the course of the interview Nesbit statedto Schaper that he had no personal animosity toward unions and felt that thiswas also the position of the respondent.Schaper's testimony that Nesbit stated that if the Union got in the plant it wouldshut down and they would both be out of a job, and that Nesbit had asked herto talk to the girls and see if they would not stop trying to organize, is notcredited in the face of Nesbit's denials.Nesbit impressed the undersigned as themore credible witness.While his inexperience with labor relations led him intoa prejudicial blunder," his motivation for the interview came from a desire tolearn facts affecting the plant that he thought he had the right and was underduty to obtain and not from antipathy to the Union itself. The statements attrib-uted to him by Schaper combining the "happy family" formula, a threat to closethe plant, the intimation of a promotion in the offing, and an appeal to abandonthe Union, imply a familiarity with sterotyped and hackneyed techinques of op-position that, attributed to Nesbit, seems implausible 1eHowever, on his ownadmissions and on the findings herein above made, Nesbit's conduct in summon-14 Schaper testified that they did not discuss any grievances but the undersigned creditsNesbit's testimony on this point.isWhen Whitehead, who was the only official of the respondent with any experiencein dealing with labor or labor organizations, learned of Nesbit's interview he told Nesbitit had not been a"wise move."14 It is significant in this connection that none of the charges filed by the Union areframed in the tenor of the statements attributed to Nesbit by 'Schaper. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDing Schaper for questioning, the nature of his inquiries concerning the Union andhis effort to discourage her expectations of a substantial wage increase throughthe instrumentality of the Union, were an unwarranted intrusion of managementinto the Union's affairs and an overt expression of concerned interest on thepart of the employer that is inconsistent with the role of absolute neutrality en-joined by the Act.By Nesbit's conduct, as above found, the respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guar-anteed them under Section 7 of the Act.2.Williams' talk to the rib-assemblersJust before the 'end -of, the first-shift, ^ Supervisor 'Williams' went `ovdr, to` therib assembly section and told Rice to call together the girls who were close by.Some 6 or 7 girls gathered at one of the work benches in response. EmmaSchaper, Marie Noeth, and Lou Eckert, as Board witnesses, Williams, as respond-ent's witness, and Rice, called directly by the undersigned, testified as to whatensued.Schaper testifiedWilliams "wanted to know what we thought we wouldbenefit by getting a union in there and when [one of] the girls 17 says they thoughtwe would make more money he says, `Well you know I have belonged to a Unionone time, too, and all you do is pay your money in and you don't get nothing outof it.'So I was busy at the time and,I; didn'walked away."Asked if she had participated in the conversation, Schaper'tes-tifled, "Well, I just says I thought we would benefit by it, we would get moremoney."When asked, "Did any of the girls approach Mr. Williams to start theconversation, ask him any questions?", Schaper replied: "Not before he askedwhat we thought we would benefit by the Union." 'aNoeth testified as follows : "Well, I was working at the table there with LouEckert and Loretta Eckert was there, and Addle [Howard] was right over,maybe at the next table, and Emma [Schaper] was there . . . and he came upto us and asked us what we thought we would get by joining the union, whatbenefit we would get out of it."When asked, "Do you recall the exact wordsthat Guy Williams spoke to that group?", Noeth replied, "Well, he stated-hehad told us that unions, from his experience, that all they do is to get your moneyand never give you nothing back for it." 19Lou Eckert'o testified as follows : "Well, he wanted to know if-what wethought the union was going to do for us, and I said, well, I figured we wouldmake more money by joining the union. and ,then he said, well, he said, "Youjust pay in dues and maybe not get nothing for it."Q. Is that all he said?A. And that was his conversation .. .Q. Did anybody ask him any question before he started to talk-didn'tMiss Schaper asked him what he thought about the union?A. I don't remember if she did .. .Q. You don't think Emma did ; what about Marie [Noeth] ?17 Schaper later testified that she was referring here to Marie Noeth.Is At another point in her testimony Schaper testified that all that she heardwas Williams'opening question, at which point she had walked away.Noeth corroboratedSchaper onthis point and testified that Schaper had not said a word to Williams.19Noeth testified that during the conversation Rice "made'the statement to the effectthat she would not sign a card, that the only certificate she signed was hermarriagelicense."Eckert and Rice both testified that the latter took no partin the conversation.Noeth's testimony on this point is uncorroborated and is not credited.20 Eckert was among those present at the Union meeting the night before.She hadsigneda representation card and wore a union button at,work on September 23. LAISTER-BAUFFMANN AIRCRAFT CARPORATIOIQI285A. All I remember Marie asking him if she was going to get fired over it,I know she said that.Q.Didn't she ask him what he thought of the union?A. No, I don't believe she did.Q. But I mean he walked up there and started talking without anybodysaying anything to him about it?A. I, just at the moment,I just don't know who started the conversation.Q. You don't know who started it?A. No.Q. So you don'tknow whether Emma might have started it or whetherMarie might have started it or whether Guy Williams might'have-started-it, you are not sure now?A. I am not sure who started the conversation.Eckert further testified that the conversation took"just a few minutes" and"wasn't disagreeable."Q.He didn't tell you anything about getting fired, did lie?A. No, I know Marie asked him but he said no.Q. She asked him if she would get fired for being in the union and hesaid no?A. Uh-huh.Q Did he say it didn't make any difference to the company whetheryou belong to theunion or not?A. Yes, I believe he did say that.Q. You believe lie did?A. Uh-huh.Q. And nobody would get fired for it?A. That's what he said.Williams testified that the girls in the rib assembly section had for some timepreviously been doing so much talking and making such excessive use of therest room that production was falling off and about September 1 he had posteda bulletin above the rib assembly press requesting that these conditions be cor-rected ; u that one afternoon"around the middle of September,he noticed thatsome of the girls"were doing practically nothing but talking"and just beforethe end of the shift he asked Rice to call together the girls that were"right aroundthat vicinity"' and when a small group had assembled he told them that theywere talking and going to the rest room too much and not getting any workdone ; that the group argued about the matter for a while and then Noeth askedhim if her affiliation with the Union was going to cause any trouble as far asher job went ; he told her that as far'as the Company was concerned it would makeno difference and the matter was up to the employees;that Schaper asked himif he had ever belonged to a union and what he thought of it ; that he told herthat his personal opinion was that he "couldn't see that it did a person much goodto pay dues to an outside organization unless they got something for it," thathe had"worked in places where they had unions"and it was his observationthat "when a fellow showed he was worth a raise he got a raise whether therewas a union or not,"and that he"couldn't see that it did him any good."Eckert denied that Williams had said anything on September 23 about theirwasting time and not getting out production.Schaper testified thatWilliamshad never said anything to her individually or in her presence about talking tooi1Williams testified that he had no objection to their talking except when they quitwork to talk2iWilliams testified that he spoke to the girls on this particular occasion because theyhad been particularly talkative and there were several of them working together at the time. 286DECThSUONSOr'NATIONAL LABOR RELATIONS BOARDmuch and interfering with production and denied that she had asked him what hethought of the Union.Noeth denied that she had ever heard Williams tell thegirls they were talking too much but admitted : "He did tell us that he didn't mindus talking as long as we didn't stop our work while we were talking " Sherecalled a bulletin about using the rest room but did not remember any referencein that bulletin to talking and wasting time.Recalled as a rebuttal witness,Noeth testified that the bulletin about the rest ioom made no reference to talking.She admitted that Williams did' caution the girls about talking "We [the girl'sthat worked in the wood shop in the rib assembly part] were all at the table atthe time 23 and he came up and said ... that there was too much talking, saidbe didn't mind if they talked, said, `I know when you get a bunch of women to-gether you can't stop them from talking,' but he didn't mind it they talked, buthe didn't want them to stop their work."Rice testified on examination by the undersigned that she recalled the occasion,but that just what Williams said to the girls she did not know because she wasn'tpaying any attention.She recalled, however, "I heard him say after lie gotthere, `What do you think about the union' and Em [Schaper] says, `I think it'sall right'"; and th,it "that is the first thing he said when lie got the girls to-gether."Rice further testified that Emma Schaper was not present for thewhole conversation, "it was near quitting time and she had some stock to put upor something, whatever it is, and she answered Guy, she said, `I think they areswell,' or `It is fine,' or something like that, and she went on about doing somework She was not present as Guy talked to the girls."On the basis of the evidence herein above reviewed, and on the whole recordherein, the undersigned finds and concludes that Williams assembled the girlsin the rib assembly section primarily for the purpose of admonishing them aboutwasting time by excessive talking, and that a'discussion of the Union ensued inwhich Williams stated the respondent's attitude toward their affiliating with theUnion and his own personal views, substantially as related in his testimony."While the Board has in some cases held that, under given circumstances, thecommunication to employees by a supervisory official of his personal opinion onthe subject of unionization, upon the employee's express request was in the areaof normal social intercourse without significance from the standpoint of the Act,Williams' statement, as above found, cannot be deemed so innocuous even if madein answer to inquiries.Williams was the responsible head of the entire woodshop with the right to hire and fire, and was responsible within his departmentfor initiating recommendations for individual promotions in pay.His statementaddressed to a group of girls who were not only recent employees of the respon-dent but without previous industrial experience as well, was tantamount fromthe employees' standpoint to authoritative advice to the effect that those whomerited more pay would receive it, union or no union, and that to pay uniondues for the same result would be a mere waste of money. The undersignedfinds and concludes that by Williams' statement as above found the respondentinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed to them under Section 7 of the Act.D. Incidents between September23and October 1225As found above, the Union started organizational efforts in September, 1942.During the organization campaign, Briner, at times accompanied by other or-21Noeth did not specifically place the date of this occasion24The undersigned makes no finding as to whether this discussion was introduced byWilliams, or precipitated by inquiries from the group.ss Some of the incidents considered in this section relate as hereinafter found to a periodsubsequent to October 12 but are discussed at this point because of their relation to priorIncidents LAISTER-KAUFFMANN AIRCRAFTCORPORATION287ganizers, distributed authorization cards and handbills to employees at or nearthe plant.Briner testified that "approximately the end of September or around the firstof October" he was putting out handbills and cards near the gate of the plantas the second shift was going in to work ; John McTasney, whom one of theemployees subsequently told him was a foreman, was hanging around outsidefor awhile, squatting on his heels, and "started cautioning people about,takiggtheir handbills and their cards."Asked to particularize, Briner testified: "Well,he said, 'That is enough.' 20 Briner further testified that, on a later occasion,about October 6, he and two other organizers were handing out handbills at astreet car stop near the plant, and while one street car was unloading, McTasney,was sitting with two other employees on a guard rail about 3 feet away ; as each,passing employee would accept a handbill, McTasney would wave a finger at himand say, calling the employee by name, "That is enough, now, that is enough"Richard Hageman testified that as he came in to work one day, about October 1,Briner was passing out handbills and McTasney was sitting on a railing near by;that Briner handed him a handbill as he passed and McTasney said, "That'senough of that, Gregg" ; that McTasney made similar comments to other employeeswho accepted handbills.Hageman further testified that he didn't think he"could rightfully say" whether McTasney's manner indicated whether he wasmad or "rather kidding" and that he did not know whether he was kidding ornot ; that he did not even remember the tone of voice that he used ; that as faras he knew MeTasney was good-natured with everybody; the he "would comeover and kid with you a lot of times" ; that on this occasion McTasney "couldhave" been kidding, "but Johnny had a way he looked like he was kiddingwhether he meant it or not" and "it looked like he was" kidding but that he didnot think he was.Hilda Hairgrove testified that she had worked for awhile on the same shiftwith McTasney and that it was the custom among the employees to sit outsidethe employees' entrance until the guards opened the gates.According to hertestimony, she was sitting by McTasney one afternoon on the sidewalkcurbing"and there was somebody standing up in front of me . . . and Mr. Brinerwas up by the gate as you come in the place, and he had some of those hand-bills telling about a meeting, and we were all talking and joking aroundthere and John said to the man that was standing up in front of me .. .to move back, 'I want to see who is taking those circulars.' And he says,'Well, I am going to find out just who is taking them: I am going to fixthem if they do.' I says, 'Oh, John, you are kidding.'He says, 'No, Imean it. I will fix it for them good.' And that was about all that he saidconcerning it. I thought he was really kidding about it."On the basis of the evidence above reviewed, and on the whole record hereinthe undersigned finds that McTasney made in substance, the statements at-tributed to him in the testimony of Briner, Hairgrove, and Hageman c, Theundersigned attaches no significance to these statements.While McTasneywas subsequently promoted, i t the, times indicated in the foregoing testimony"At another point in his testimony Briner stated, "he would say, 'Now, I wouldn'tdo that if I were you,' and things like that."n At the time of the healing McTasney was no longer in the employ'of the respondent.At the instance of the undersigned a subpena was issued for his appearance on the last dayof the hearing but he did, not respond. The record, does not definitely indicate that the,subpena wasin fact delivered to him.Theundersigneddid not deem thathis testimonywould be sufficiently important to justify a continuance of the hearing in older tosecure-his appearance 288DRCI•ONS OF NATIONAL LABOR RELATIONS BOARDhe was a "lead-man," ' working the greater part of his tune at the same typeof work as the other sheet metal workers.He had no "authority to hire, pro-mote,discharge, discipline, or otherwise` effect changes in the status of employeesor effectively recommend such action."That his fellow employees did not iden-tifyMcTasney withmanagementis indicated by the fact that be subsequentlyattended and participatedin a meetingof the Union and was vouched for byhis fellow employees.Hageman testified that he himself was present at thismeeting.Hageman also testified that McTasney worked with his hands onproduction as much "if not more" than any of the men under him.The testimony hereinabove reviewed indicates that McTasney'scommentswere merely jocular and were so construed.Andrew Haffner was employed by the respondent on July 7, 1942, and workedin the machine shop as a welder. On September 22, 1942, he signed a representa-tioiicard and was thereafter interested in getting other employees to sign.About 3 days after he had affiliated with the Union he had been passing outrepresentation cards before work hours and when he went in to work, JamesKnowles, his "foreman," said to him, "What is the matter, Andy, don't youlike workinghere?"'The testimony as to Knowles' duties does not establish that his supervisoryfunctions were such as to identify him with managementAt most his authoritywas co-ordinate with McTasney's prior to the latter's promotion to a foremanship.He was classified by the respondent as a "lead-man."The statement attributedto him by Haffneris standingalone, deemed by the undersigned as insignificant.Haffner was himself later promoted to lead-man but continued his affiliationwith the Union.-Haffner testified that, on the same day,,Kauffmann said to him: "Haffner, ifIwere you I'd watch the kind of people Lwas associating— with.You don't haveto quote me."Haffner further testified that Kauffmann said "something abouthim being pushed around as a young boy" but that he "was working and didn'tpay much attention to it."Kauffmanntestified that he often talked to Haffner who had impressed himas "a very nice boy" and "a good worker" that he knew that Earl Pfeiffer, oneof the employees of the respondent, "had a pretty bad record" and didn't con-sider him a fitting associate for Haffner; and that the statement quoted byHaffner was madein expressreference to Pfeiffer, with `whom he had heardHaffner wasassociating.Kauffmann further testifiedthat'they had received"at least two" anonymous letters about Pfeiffer's character, and "had heard"that he had a "police record," and that he had talkedtoHaffnerafter theyhad"-made a check-up.80,-29 As hereinabove found, the respondent has built up its production pay roll from what-ever labor was available,without reference to previous experience.Each of the majordepartments is under the supervision of a skilled foreman.The operations of each de-partment were distributed among small specialized work units,each engaged in a specificoperation and each including a lead-man (or woman)who in part works along with themembers of the unit and in part supervises the operations of the unit under instructionsof the foreman.Their specialized functions as employees relate to production rather thanto personnel and serve to integrate diversities of training and experience into a practicableproduction unit.As in the"case of other production employees they are paid on an hourlybasis.^ Haffner's testimony was uncorroborated.Knowles'was'. in,the Army and no longerin the employ of the respondent,,at the',tine of;the heariW,agd dtfi not,testify.30Kauffnrann further testified that' Bertha Rice had complained to him about Pfeifferand said he disturbed the girls in her section.Rice testified that Pfeiffer"used to gothrough"and "make remarks to the girls and talk to them" but that she had nevercomplained to Kauffmann about him ; that she may have made a passing remark tosomeone that she "thought he was smart or something like that." LAISTER-KAUFFMANN AIRCRAFT CORPORATION289On the basis of the testimony hereinabove reviewed and of the whole record,the undersigned credits Kauffmann's testimony, which is undenied.The recordconvincingly substantiates the fact of Kauffmann's personal antipathy to Pfeiffer.Since Pfeiffer did not affiliate with the Union until several weeks after Kauff-mann's conversation with Haffner, Kauffmann's admonition had no connectionwith Pfeiffer's union activities.Earl Pfeiffer, who was in the respondent's employ as a maintenance man fromMarch 1942, until his resignation on January 8, 1943, testified that he had joinedthe Union around September 15, a couple of days or a week after organizingstarted" and that the day after Schaper and Noeth came in the plant wearingsteward buttons he was in a conversation with Williams and Nesbit in the wood-shop, either during a rest period or at lunch hour.He further testified asfollows :Q. All right.Tell what was said there.Who said it now, first?A.Well, Bill Nesbit or' Mr. Nesbit says, "Looks like we are going to havesome union activity around here." I can't say the exact words, ... andsays, "I see we got a couple of shop stewards in here."And Guy Williamssays . . . he ... wouldn't have to have no union activity to fire anyone inthe whole plant in his department, he said.Q. Now, did they make any particular reference to any particular person,did they point out anybody?A.Well, they was talking about the two girls that come in with the unionbuttons . . . Emma [Schaper] and Marie [Noeth].Q.What did they say about Emma and Marie?A. Says that he had other reasons to fire them other than union activity.Q.Did he mention their names?A. No, he didn't.Q.What did they say about Emma and Marie then? .. .A.Well, Bill [Nesbit] made a remark that the girls went out that nightand got drunk and they joined the union.Q.... When Nesbit said that about the girls what did Williams say, whatwas his part of the conversation if any?A.Well, that he could get rid of them ... That he wouldn't have no unionactivity-have to have no union excuse to fire them, in other words.TRIAL E%AMIrxn.... Will you repeat what you said? I haven't got youranswer there.A.Well, we- was all in there talking and Nesbit says the two girls Emmaand Marie, niust'have went out with some union official and got drunk andjoined the union.'S'*******Q. (By Mr. Hackler.) What did Williams say?A.Well, Williams said he wouldn't have to have a union reason to fire thegirls, that he can always find some excuse to fire the girls ; he wouldn't haveto have a union excuse.Q.Did he'use the word "excuse?A. I don't know whether he,.lid or not.Pfeiffer further testified that he, ould not recall his own part in this con-versation.Under cross-examinahn he testified that what the otherssaid im-pressed him because he belonged to the Union and did not think it was the properthing to say.n Pfeiffer's card is datedOctober 15, 1942. 290DECIiSMONS OF NAT'IONAL LABOR RELATIONS BOARDNesbit testified that he did not recall any conversation with Williams andPfeiffer in which the Union was mentioned.Q.Well, I will ask you definitely was there ever a conversation betweenyou and Earl Pfeiffer and Guy Williams-in which you made this statement:"It looks like we are going to have some union activity around here."Didyou ever say that to Earl Pfeiffer?A. I don't believe I did.Q: Did you ever say to Earl^Pfeiffer, "I see we have got a couple of shopstewards in here."A. I may have said that to him, probably said that to several people .I don't recall having said it in Guy Williams' presence.Q. In your presence did Guy Williams ever say to you or to Earl Pfeiffer,that he, Guy Williams, would like to get rid of the union?A. No.Q. Did he ever say that he wouldn't have to have any union activity tofire anybody in the whole plant or in his department?*A. No.Q. Did you ever say to Earl Pfeiffer that Emma Schaperand Marie Noethwent out that night and got drunk and they Joined the Union?A. That was reported to me"' I don't recall having said it toEarl .. .I know of no reason why I would say it to Earl. My answer to that wouldbe no.*******By whom [was that reported to you]?A. Bertha Bauer.Williams denied that he had ever talked with Earl Pfeiffer about the Union.He further testified that he had had no talks with Nesbit about the Union beforethe Union filed its charges against the respondent.The undersigned does not credit Pfeiffer's testimony as to his purported con-versation with Nesbit and Williams.Marie Noeth wasnever designated as asteward and never wore a steward's button in theplant.Pfeiffer's testimonyas to her having done sois inerror and Nesbit's purported reference to her as asteward would be inexplicable, especially since Nesbit had already noted thedistinction between Schaper's button and those that Noeth and others were wear-ing.Pfeiffer's explanation as to why he remembered what Nesbit and Williamssaidon this occasion but not what he himself said is contradicted by the factthat he did not, according to the date on his representation card, affiliate with theUnion until October 15, more than 3 weeks later. The undersignedfinds andconcludes that there was no such conversationas Pfeiffer relates.389Both Schaper and Marie Noeth, another employee in rib assembly, who habituallyrode to work in Scheper's car, reported late the morning after the Union meeting ofSeptember 22.Schaper told Beitha Rice, their "lead-girl," that she had gone to theUnion meeting the night before and that she had also had too much to drink; Rice madeno comment but later repeated Schapei's statement to Williams, the supervisor of thewoodshop, and to Nesbit.asOn cross-examination, Pfeiffer testified as to his former arrest on respective chargesof non-support and of issuing a check without sufficient funds, both of which had beensettled out of court and the cases dismissed., Counsel for the Board moved to strikethis testimony in the absence of proof of convictions.The undersigned reserved ruling.The-motion is, hereby denied. In the, absence of proof of convictions the respondent is LAISTER-KAUFFMANN AIRCRAFT CORPORATION291Pfeiffer testified that a day or so after the girls wore their buttons in theplant,Kauffman asked him whether he would sign an affidavit that they hadasked him during working hours to join the Union, because "he would like to getrid of them," and that he replied that he "wouldn't be a stool pigeon for nobody."Q. You refused to sign any such affidavit?A. That is right.He says that they are not allowed to ask anybody tosign those cards during working hours and if he could catch them or haveanybody sign a signed affidavit that they did he had a chance to releasethem right now.Q.How long was this before the girls were released, do you have anyrecollection on that?A.Must have been about a week or week and a half.Pfeiffer further testified that a week or two later Kauffmann asked him, "Didyou sign one of those cards yet?" and he told him that he had not.Kauffmann testified that Pfeiffer had told him several times that "they werebothering him to sign a union card and he didn't want to sign one" and thathe had told Pfeiffer that was his own business and he wanted to hear no moreabout it; that Pfeiffer came back again and said that "they were even botheringhim on the company's time" ; "I said, `What do you mean, on the premises, oractually working hours?'And he said, 'On the working hours.' I said `Well,some time, if they keep bothering you, maybe you better give me an affidavitto that effect.'But I never bothered getting an affidavit from him because Iwanted to get rid of him." Kauffmann denied that he ever told Pfeiffer that hewanted a chance to release the girls.Q.Did you ever ask Earl Pfeiffer if he joined the union?A. I never asked him directly, I don't recall that I even asked him at all.... He made a statement to me one time to the effect that he wouldn'tbelong to any union . . . He said they were a bunch of racketeers.Q. And did you make any comment on that?A. No.Pfeiffer's duties as maintenance man required his ranging over the wholeplant including the executive offices.He was in especially frequent contactbound by the testimony of the witness but the subject matter of respondent's inquirieswas within the permissible scope of cross-examination.Pfeiffer was further cross-examined as follows :Q.Weren't you arrested once for disturbing the peace in July, 1938?A. No.Q.Weren't you in St. Louis?A. Not that I know of.Q. July 20, 1938?A. No.The respondent thereafter introduced evidence of a police blotter entry together withidentification evidence tending to contradict Pfeiffer's denial.Counsel for the Boardmoved to strike this evidence, in the absence of proof of conviction, from the record.Theundersigned reserved ruling.The point involved is whether for purposes of impeachmentextrinsic evidence tending to contradict the testimony of a witness on a collateral issueis admissible, where the sole purpose of the evidence tendered is to prove that the witnesshas testified incorrectly as to a fact presumptively within his personal knowledge.Whilethe theoretical relevancy of such evidence is obvious, practical exigencies require thatthe hearing process be safeguarded from the endless pioliferation of issues that wouldresult from eliciting otherwise irrelevant testimony from a witness solely to prove that itwas untrue.On this view of the issue raised, the motion of counsel toi the Board isgranted.The scope of the Board's motion is taken, for the purposes of the aboveruling,to cover the entire testimony of the witnesses Lawrence Boberschmidt,Hugo S.Weismantel,and Jackson F. Adams.649876-44-vol. 52-20 292DEC'IISiJONS OT NAfrIONAL LABOR RELATIONS BOARDwith Nesbit who was in general charge of plant maintenance. Pfeiffer was of anaturally talkative disposition and Nesbit was friendly and approachable so that,as Nesbit testified, Pfeiffer tended to make of each time they met an occasionfor conversation.After the Union started organizing many of these conversa-tions related to the Union.Pfeiffer told Nesbit that he was not a member of aunion and would not join one as he had had some sad experience with unions.Be referred to the employees affiliated with the Union as "that union gang"and charged them with slowing production and minor acts of property damage.On one occasion, when he was told that a toilet bowl in the girls' rest room wasclogged up, Pfeiffer said that "one of those union girls over in the wood shop"had probably clogged it, but admitted that he had no proof. Subsequently areport reached Nesbit that Pfeiffer was in fact a member of the Union andhad made a speech at one of the Union meetings.In the, light of Pfeiffer's statements to Nesbit, as above found, and becauseKauffmann impressed the undersigned as the more credible witness, the under-signed credits Kauffmann's denial that he told Pfeiffer that he would like toget rid of Schaper and Noeth or that he had solicited from Pfeiffer an affi-davit as to their union activities.The undersigned further credits Kauffmann'sdenial that he made any direct inquiries of Pfeiffer as to whether he hadjoined the Union, and credits Kauffmann's testimony as to Pfeiffer's state-ments of personal antagonism toward the Union.Hairgrove testified that she had been in the employ of the respondent fromMay 11, 1942, until her resignation on January 6, 1943; that she had workedin the sheet metal department, first on the night shift and later on the dayshift ; that she had signed a union card; ' that sometime "in the latter part ofSeptember, or first of October," she had a talk with Bertha Rice in the restroom after working hours, in which Rice asked her to bring her a copy ofone of the circulars that had been distributed by the Union; that she did sothe next day -"and I don't know, she, said, something about wanting to giveit to Mr. Kauffmann" ; that Rice asked her if she were going to the unionmeeting; "I said yes, I thought I would go down there and see what it wasallabout . . . I hadn't told her that I had signed a card" ; that Rice askedher to let her know who was there and what happened ; that the next (dayRice asked her if Earl Pfeiffer was at the meeting and she told her that hewas; that Rice asked her who else was there and she replied, "Oh, just hfew" ; that she told Rice that she had signed up ; that Rice told her thatKauffmann wanted to know who were there but that she did not name anyof those who were present except Pfeiffer.Rice, under examination by the undersigned, testified as follows :Q. I want-to ask what you recall, if anything,;in connection, with the testi-mony of Hilda Hairgrove, that she had a conversation with you in thedressingroom after work around the first of October, and at that time you asked .. .her to get for you a union bulletin, union circular of some sort that youwanted to give it to Mr. Kauffmann. Do you remember any such conversation?A. No, I don't think' I asked Hilda for one because there would always besome of them lying around ; I didn't ask Hilda to get one for me.A. Yes, someone would bring them in and they would be in the wash roomor even in the shop.,-Q.Did Mr. Kauffmann ask you to get a circular for him?81Hairgrove's card bears date September 22, 1942 LAISTER-KAUFFMIANNAIRCRAFT CORPORATION293A No, sir, he did not.Q Did he have any discussion with you at all about getting a circular orwanting to see one, or any reference to it at all?A. No, sir.Q.Did you tell Hilda Hairgrove that he wanted one or that he told youto get one?A. NoQ. Now, she testified further that you told her to go to the union meetingor a union meeting and tell her who were there and that later you askedher about who had been at the meeting.- Do you recall anything in thatconnection?A. Yes, but it wasn't that way. She came to me and said she was goingto the union meeting to see what was going on, and when I spoke to Hildathe next time she said, "Well, kid," she said, "Well, I signed a card," shesaid, "I joined the union."Q Do you recall any conversation whatsoever with reference to her, asto wanting to know whom she,had seen at the meeting or who had attended?A No, sirKauffmann testified that he had never asked Rice to get him any union circularsand that she had never brought him any and that he had never inquired of herof been told as to who attended any union meetings.Kauffmann further testified,however, "Oh, she would try to start a conversation with me and-respectingunion meetings, something that happened or-at a meeting, or what was goingon, and I would say, 'It is of no interest to me,' and walk on." In answer to thequestion, _"Did Mr. Kauffmann ever make any remark to you about noticing unionbuttons or union, activities, in the plant?"; Rice testified, "Well, just maybe,ashe would go by he could say, "Bert, 'how is everything going along?' or 'have theysettled down?'; or 'Is there any union talk?'"While Hairgrove in her account of her conversations with Rice placed theseas occurring about the first of October, Hairgrove was not transferred to theday shift until about the middle of October, and would not have had an oppor-tunity to talk to Rice "in the rest room after working hours" until after thetransfer.The undersigned therefore concludes and finds that the conversationsin fact occurred after October 15.Both Hairgrove and Rice impressed the un-dersigned as sincere witnesses even though their testimonyis in somerespectsirreconcilable.It is impossible to reconstruct the content of either conversationin detail,, but while crediting Rice's denial that,she was, requested, to make or didmake any general inquiriesas tothe identity of the employeesaffiliated,with theUnion, "h the` undersignedis'persuad'ed that Hairgrove's'testimony'had a factualbasis.It is probable that both conversations appear to the participants at thetime as so innocuous as to leave little impression on either of them.Rice wasnot specifically questioned at the hearing as to whether she had made any specialinquiry as to Pfeiffer, and her testimony is consistent with the possibility thatshe did.Such an inquiry could well be expected to assume exaggerated form inHairgrove's later recollection.As found above, the conversations relate approxi-mately to the time that Pfeiffer affiliated with the Union. The report that hewas soaffiliated,comingto the respondent after Pfeiffer's volunteered protes-.The contrast between.Hairgrove'sready reply as to Pfeiffer, and her volunteeredinformation as to herself, and her allegedreticenceas to disclosingthe identityof aaherattendants at the meeting is a definite indicationthatRice made no general inquiry. 294DfECLSILONS OF NATIONAL LABOR RELATIONS BOARDtations of repugnance toward the Union, would naturally at once suggest thatPfeiffer had been laying a trap," and would lead to an attempt on the part ofthe respondent to verify the fact.On the basis of the testimony hereinabove reviewed, the above findings of fact,and the whole record herein, the undersigned concludes and so finds that therespondent made inquiry through Bertha Rice as to whether Earl Pfeiffer hadaffiliatedwith the Union.Under the special circumstances of this case, andwhere the inquiry was made to determine whether Pfeiffer had attempted to trapthe respondent rather than to ascertain his Union affiliations as such, the un-dersigned finds that the respondent did not, by making such inquiry, interferewith, restrain, or coerce its employees in the exercise of the rights guaranteed inSection 7 of the Act.E. The discharge of Emma Schaper and Marie NoethSchaper was first employed by the respondent on June 4, 1942, and Noeth 2days later.Schaper had previously worked in a dress shop, but neither ofthem had had any industrial experience.They were assigned to the rib-assemblyunit in the wood shop as trainees under the direction of Rice.As found above,they attended the Union meeting of September 22, signed authorization cards,and appeared at the plant next morning wearing identification pins, Schaper'sbearing the designation "Steward" and Noeth's, which was somewhat smaller,the designation "AFL."There were a number of AFL pins in evidence thatmorning but Schaper's was the only steward pin .8'Both were thereafter activein trying to get cards signed by other employees and in the early stages of theUnion's campaign the greatest interest in organization was shown among thewood-shop employees.They were simultaneously discharged on October 12, 1942.Each was furnished by the personnel office with a certificate of release recitingthat "she failed to follow orders, was warned twice to keep up with her work,and was insubordinate."The rib-assembly unit proper was comprised of four girls working with andunder the direction of Rice as lead girl.A preliminary operation consisted ofsawing long strips of quarter-inch spruce into sections varying from 11/2 to 6or 8 inches in length which were distributed in bins according to lengthTheribs were assembled from combinations of these short lengths, reinforced withgussets and glued together in a jig.After drying under pressure for 4 hours,the ribs were rough cleaned of excess glue with sand paper." The girlsworked in pairs, Schaper and Noeth, who were close friends, usually workingtogether.When there was no immediate sanding to be done, whatever pairwould otherwise be sanding would be given temporary work in the wing assemblyRice testified that prior to September 23, both Schaper and Noeth were good,average workers, and that Schaper was faster than the average ; Noeth hadnever given any occasion for complaint ; Schaper had on two prior occasionsrefused to obey her instructions and she, had reported the fact to Williams butdid not know whether he had taken any 'action ; after September 23 both girlsfell behind in production though not in the quality of their work and she had"told them they would have to settle down to work and' quit their talking" ;Schaper would also go to the men in the shop for work assignments instead of3"The record does not in fact establish that Pfeiffer had such intentAs found above,he did not affiliate with' the Union until' October 15, and the record does not establishthat he voiced any expression of distaste for the Union thereafter.His remarks priorto that time may be accounted for in part by his naturalgarrulousness..24 Schaper testified that there was one other "steward" at the time but that she didnot wear a "Steward" pin.Briner's testimony,however, which theundersigned credits,establishesthat Schaper was the onlyemployee designated as a steward on that day.11 Smooth finish and contour sanding comprised an independent operation. LAISTER-KAUFFMANN AIRCRAFT CORPORATION295,coming to her as she had been instructed; after they joined the Union "it justseemed that they didn't work, they were all around in the shop talking to thedifferent . . . workers,39 and it seemed like when we would put them to worktogether they talked all the time, and if I would tell them what to do, they justseemed like they resented ... taking orders from me"; she reported to Williamsthat "since they started to organize, the two had become rather belligerent, theyhad become hateful towards me and when I would give them work to do theyshowed resentment" and "showed no cooperation whatsoever" ; shortly beforeSchaper and Noeth were discharged she bad told Williams that "if that continuedwith the girls acting that way" she was going to resign because she "could notwork with people like that," and Williams told her that he had spoken to thegirls and maybe they would settle down, and, if not, he was going to dischargethem ; she had never recommended that Schaper and Noeth be discharged andknew nothing about it until it had happened.Williams testified that after his talk to the girls on September 23 most ofthem improved, "at least they got the work done" ; that, Schaper. and Noeth didnot improve and he finally decided to let them go ; that on "more than oneoccasion" they "were not on speaking terms" with Rice, and were not alwaysfriendly to new employees, but "the main thing I was discharging them for wasthat they didn't get their work done, wasted a lot of time and instead of goingto their lead girl for work which was the instructions I had given them whenthey finished their job, they would go around to some other lead person and askthem if they had something to do, or clse just loaf around."On September 30, Williams pulled their time cards from the rack and turnedthem in to the personnel office with a request for dismissal.Being later toldby the personnel office that Laister wanted to see him, Williams went to Laister'soffice.At Laister's requestWilliams explained his reasons for dischargingSchaper and Noeth and Laister told him that employees were hard to get, thatthe two girls had now had some training, and that it won'd be better to seeif they could not be straightened out with a warning rather than start all overagain with new trainees.Williams further testified that the first shift ended during their conversationso that he did not see Schaper and Noeth until the next day ; that he then toldthem that he had reported them to personnel for termination of service but haddecided to give them another chance and that he was putting them on probationand would keep them on if they would at least maintain their earlier standardsof production ; that the girls protested that "they couldn't see that they weredoing the things I told them they were,'° they seemed to think they were gettingalong perfectly normal," but they agreed to try to improve and cut out unneces-sary talking ; on the possibility that their trouble with their lead-girl mightbe in part the fault of the latter, he put Schaper and Noeth on another job ata different work bench ; for a few days they worked along steadily but were soon"back to the old rut . . . talking and wasting time the same as usual."Williams was ill and away from the plant on October 9 and for several daysafter, during which period Stiglmeier, who had become general production super-visor about September 1, carried on Williams' functions in supervision of thewood shop. Stiglmeier testified that during the 2 weeks prior to the discharge19Rice testified that there was no hard and fast rule about talking ; that some of thegirls could work while they talked but others quit their work to talkcaWilliams testified:"I told them there was too much loafing and wasting of time" ;they ignored Rice and went to other people for work assignments ; they "took their ownsweet time"about doing work that Rice gave them ; It was causing quite a bit of troublein the department;"and the only way I knew how to git rid of the trouble was to letthe two go that seemed to be causing the unrest." 296DICIiS(GONS OF NMPIONAL LABOR RELATIONS BOARDof Schaper and Noeth he had been making tours of the plant, studying produc-tion problems, and had several discussions with Williams about his personnelin the wood shop ; during this time he had observed that Schaper and Noeth wereidling and had asked Williams who they were and why they were not working ;Williams replied that they had joined the Union and had the idea that they didnot have to work ; Williams also told him that the girls had already been warnedand were on probation; he [Stiglmeier] was too busy at the time with the restof the shop "to be bothered with two girls who didn't want to work," and letthe matter drop ; on October 9 he and Laister were going over the plant with avisiting aeronautical engineer from the Los Angeles plant of the Douglas Air-craft Corporation and all of 'them iioticed'that tl e'two girls were no£4woi'kiiig;after the visitor had left, he went to see Laister and asked him what they shoulddo about ` them ; Laister talked with Williams on 'the telephone and then toldhim [Stiglmeier] to take steps to discharge the girls; the accounting office wasclosed for the afternoon and he decided to let the matter go over until Monday ;meanwhile he visited Williams on Sunday to talk over production problems ingeneral and discussed especially the cases of Schaper and Noeth, and both ofthem concluded that the girls should be dismissed ; on Monday he instructedBertha Rice to send them in to the personnel office and phoned Gordon Lewis,the assistant personnel director, and told him that they were unsatisfactoryworkers and were to be discharged.Laister's testimony corroborates Stiglmeier's as to their later discussion of thematter, and- his phone 'call to Williams. ' L' aistei further testified! that he, toldStiglmeier "there was no point in fooling around any longer" and left it toStiglmeier to notify the girls and then called the personnel office to explain thecircumstances.Williams' testimony corroborates Laister's as to the phone con-versation on October 9, and Stiglmeier's as to his visit on October 10.Board's counsel introduced evidence that during the period of their employ-ment both Schaper and Noeth had received raises in pay which brought theirwage scale up to 50 cents an hour at the time they were discharged. The recordshows, however, that these were granted prior to the period in which theirservices are alleged to have deteriorated, and that the maximum rate they re-ceived was the plant minimum for workers who had had any experience.Lorraine Bell, assistant shop foreman in the wood shop during the fall of1942, and still in the employ of the respondent at the time of the hearing, appearedas a Board witness under subpena.He testified that at times Schaper and Noethworked on wing assembly in his department and were "average" workers ; theywere the only women who worked in his department ° and made more mistakesthan the men but- their work was acceptable ; wing assembly is more difficultthan the rib-assembly and Schaper and Noeth were put on wing assembly workbecause they were the most capable rib-assembly workers ; new girls were alwaysstarted on ribs.On cross-examination Bell testified that he had never observedSchaper and Noeth talking and wasting time while working on wing assembly ;all the women workers talked and quarreled among themselves; the only timesthat any of the girls worked for him were when Williams or Rice sent them orhe would ask Rice for some girl who was not busy at the timeWilliams further testified that at the time Schaper and Noeth were discharged,,the production of ribs, on which the production of wings immediately depended,was just ahead of the needs of the wing assembly; wing assembly productionexpanded from 3 sets of wings in September to 6 sets in October and 12 sets inn Under cross-examination Bell later recalled that Alice Reeves, Elsie Gavin, and ArlineStein also worked on wing assembly at times during the same period, and, with the excep-tion of Stein, did equally acceptable work. LAISTER-KAUFFMANN AIRCRAFTCORPORATION297both November and December ; at the time of the hearing the plant had rib stockin reserve for 15 gliders; Schaper and Noeth were replaced by trainees; the rib-assembly unit has employed the same number of workers at all times since theirdischarge.The discharge of Schaper and Noeth is thus attributed by the respondent togenerally unsatisfactory work performance rather than to specific incidents.Both Rice and Williams date their deterioration in efficiency as beginning fromthe time they affiliated with the Union.Rice testified in general terms thatSchaper and Noeth thereafter became belligerent and hateful toward her, resent-ful about, carrying out her instructions, and ignoring her in asking for work as-signments.At the time that Rice testified, she was no longer employed by therespondent but her testimony- related to'reactions experienced and judgmentsformed in the period from September 23 to October 12, 1942.The evidence doesnot satisfy the undersigned that she was at that time antagonistic toward theUnion, or that there was such antagonism on the part of the respondent as shemight be expected to reflect"The few factual details disclosed by the record that lend color to Rice's claimthat Schaper and Noeth showed a change in attitude after affiliation with theUnion should be considered in relation to Rice's own position with the respondent.She had been employed as a wood worker when the plant was first startingproduction, and was almost immediately given general supervision of the fewgirls- working in the -wood 'shop.A few weeks after Kauffmann urged her totake a special course in methods of training new workers, telling her that hethought she had "the ability to become a good supervisor." She acted on Kauff-mann's suggestion and completed a 10-hour course, for which she received a di-ploma.As the departmental organization shaped up she was put in specific chargeof the girls in the rib-assembly unit, consisting of five girls including herself.Therecord indicates that her duties were essentially coordinate with those of thelead-man.However, she was never specifically advised of her classification andbecause of this indefiniteness of status, and of her having received special train-ing, as well as of certain positive traits of personality, she definitely identifiedherself with management.Kauffmann had given added stimulus to this tendencyas far back as July by encouraging her "to come in the office and talk anythingover with him that `she didn't think was just right,' " and the record indicatesthat she discussed her problems with him and with Nesbit as well ss withWilliams,her immediate supervisor."When Schaper and Noeth appeared at the plant on September 23, Rice was disturbedabout, their coming in late and about their not bringing the other girls who customarilycame to work in'Schaper's car but appears to have taken'no interest in the fact'that-theywore AFL buttons.When Noeth told Rice at a later date that she planned to attend aUnion meeting that night, Rice replied, according to Noeth's testimony, that it was allright for her to go to the meeting but to get to work on time the next day.Eckert testifiedthat about 2 or 3 days after Schafer and Noeth were discharged Rice "passed a remarkthat she was glad she caused those two girls to get fired . . . she said that she was gladthat caused them to get fired because she didn't think we were very patriotic for foolingwith the Union, that if we didn't all be careful we would all get it." Eckert furthertestified that Rice talked to them several times about the Union ; "she said she didn'tthink that the company would stand for it because she didn't think they had enoughmoney to pay any more salaries ; after they got to producing, why, we would make moremoney."Chapman testified that Rice told him "that the Company positively did nothave sufficient funds to afford a raise, that a union could do no good, and that anyonecaught having union activities would be discharged."The above testimony of Eckert andChapman is uncorroborated.Rice denied that she had made any attempt to warn anyof the employees against affiliating with the Union or joining in its activities.Theundersigned credits Rice's.denal. 298DECISIONS OFF NA[rTONALLABOR RELATIONS BOARDThe girls who worked with her did not wholly accept Rice's ideas of hersupervisory status.`Prior to September 23, however, no issues arose betweenthem that were serious enough to require managerial intervention.On September 23, Schaper came to work with high expectations of what shecould obtain through the Union. In her talk with Nesbit she hold him sheexpected her wage rate to be increased to 87% cents an hour.She told Rice thatshe was going to get a good job out of the Union at the Curtiss-Wright plant.These statements are suggestive, though not in themselves probative, of a newsense of economic independence.Noeth testified that they thereafter came towork late "several times."Both Schaper and Noeth testified that they stoppedspeaking socially to Rice."The record clearly'indicates a growing rift in personalrelations.Rice complained to Williams about the demoralization in her unit,blaming Schaper as ring leader and Noeth as taking her cue,from Schaper.On September 30, Williams decided to discharge Schaper and Noeth.Hetestified that he acted on the,basis of complaints received from Rice and also onthe basis of his own observation of the girls' waste of.time.Apart from Williams'statement on September 23 that he thought it a waste of money to pay out dues,there is no testimony which the undersigned finds credible which indicates thatWilliams had any antagonism to unions or interfered in any way with the Union'sorganizationcampaign `5LaisteroverruledWilliams'recommendation forimmediate discharge and told Williams to warn them instead and keep themfor a while longer on probation.Williams testified that he did warn them.When Rice continued to complain of their conduct, he told her that he had warnedthem.When Stiglmeier spoke to Williams about their inattention to work,Williams told him that the girls had been warned.He advised Laister to thesame effect.Schaper and Noeth both denied that they had received any warning. On thebasis of the overwhelming weight of the probabilities and the impression Williamsmade upon the undersigned as the more credible witness, these denials are notcredited.Williams testified that for a few days after his warning, the conduct of the girlsimproved but soon retrogradedHe himself took no further action, however.Schaper and Noeth next came to Laister's attention through his own and Stigl-meier's observations of their conduct on October 10 at a time when, he and Stigl-meier were particularly concerned about their visitor's impressions of the efficiencyof the plant.After checking over the telephone with Williams, who told him thatthe girls' conduct had not improved, Laister took steps to discharge them. Sincethe matter could not be concluded that afternoon, Stiglmeier took the opportunityof an intervening Sunday to talk with Williams personally in order to be satisfiedthat the discharges met with his approval.Williams agreed with the decisionand Stiglmeier made the discharges effective the following day .4'18Noethtestified:"We used to kid her and tell her she was our forelady,and she wouldget mad at us, she didn't want to be called our forelady,she was a supervisor.""It is impossible for the undersigned to evaluatethe respectivemerits of this quarrel." Williams had in factreceivedofficial instructions that the respondent'spolicy wasone ofneutrality.Williams testifiedthat evenbefore the buttons appeared in the planthe had been told by someof the employees that "therewas a union man distributingliterature and pamphlets...outside theplant at the gate when the employees go inand out . . . I checked with the personnel office to findout whatthe company's policywas" ; and thatWhiteheadinformed all the supervisors"itwas up to the employees iftheywanted aunion, itdidn't make any differenceto the company."" Counselfor theBoard emphasized as a suspicious circumstance that Stiglmeier shouldconsultwithWilliamsafter Laister had decidedthematter.But Stiglmeier's actionseems to the undersignedentirelycongruous under the circumstances.Laister had leftthe effectuationof the dischargein his hands.He was only temporarily substituting forWilliams as supervisorof the woodshop.Discussion of the cases of Schaper and Noeth LAISTER-KAUFFMANN AIRCRAFT CORPORATION299On the basis of the evidence hereinabove reviewed,of the above findings, and ofthe whole record herein,the undersigned concludes and so finds that the respond-ent discharged Emma Schaperand MarieNoeth for causes unrelated to their unionaffiliations and activities."F. The termination oftheemployment of Preston HapgoodShortly after Stiglmeier became production supervisor' he requisitioned thepersonnel office to engage an expert machinist for employment in the sheet metaldepartment.The personnel office listed its requirements with the State Employ-ment Office and, on or about September 11, Preston Hapgood applied at therespondent's plant for employment, on referral from the State Office. Stiglmeierpersonally handled the employment interview.Hapgood told him that he hadhad 14 years' experience as a sheet metal worker and until recently had had hisown shop at Alton, Illinois, equipped with the customary power tools, from whichhe had netted about $75 a week incomeAfter some discussion they agreed on astarting wage of 90 cents an hour. Stiglmeier explained to Hapgood that at thisrate he would be getting more than the highest paid worker in the shop and thathis wage rate would have to be justified by the nature of his work. Under theterms of his application Hapgood agreed to furnish his own hand tools.Hapgood was assigned to the day shift and worked 1 day. On October 5, afteran intervening illness, he appeared at the personnel office with a doctor's certifi-cate and asked Whitehead if his job were still openWhitehead told him that itwas.4sOn the following clay lie reported for work and was transferred at hisown request to the night shift, in order to continue to receive medical "therapy"during the day.during his visit to Williams was only one of several departmental problems discussed.Stiglmeier' desire to be satisfied that Williams, the head of the department, was in agree-ment with the proposed action is quite understandable47 In the foregoing section, and elsewhere in this Report, the undersigned has attachedgreat weight to Rice's testimony, both because of the blunt, forthright character of thewitness, and because of her special status as a witness.After the Union filed chargesagainst the respondent following the discharge of Schaper and Noeth, respondent's counselvisited the plant to investigate the circumstances.Kauffmann at that time introducedRiceto him as the "supervisor" of the rib assembly.Rice shoitly afterward askedWilliams for an increase in pay and, construing Williams' reply as evasive, appealed toKauffmann, on the ground that as a supervisor she was entitled to more money.Kauff-mann turned down her request and further offended her by intimating that she was look-ing for a soft job. A few days later a bulletin listing the supervisory personnel wasposted in the plant in which Rice was designated as a leader-girl. She interpreted thisas a demotion and decided to join the rest of the girls in affiliating with the UnionShemailed in an authorization card and attended a Union meeting at which some questionwas first raised as to her status but upon the statement of other employees that theyhad seen the bulletin listing her as a lead-girl-the issue was abandoned.After theposting of the bulletin, Rice confined her activities to her immediate unit.On January1,1943, she reported to John Wiggans, a shop foreman, that they needed gussets forthe ribs and that the girl who cut the gussets was absent.Wiggans told her, to cutthem herselfOn previous occasions she had substituted for the same girl, but this timerefused onthe ground that it was not her job.A little later Wiggans reprimanded herfor standing around talking while he had to cut gussets.Rice at once handed in herresignation toWilliams, effective, after the usual period of notice, on January 8. Sheobtained employment at another plant and was so employed at the time of the hearing.'8During this interview Hapgood asked Whitehead if he knew that the Union wasorganizingthe plant and what he thought of it.Whitehead replied that the matter wasentirely for the employees to decide. 300DEC18IONS OF NA(PIONAL LABOR RELATIONS BOARDOn October 8, Hapgood signed a representation card for the Union.'-A fewdays later Briner gave him the nominal designation of steward and an identify-ing button which he thereafter wore at the plant,6D and he was active during hisfree periods in soliciting other employees in behalf of the Union.In the course of a week or 10 days after Hapgood's return, Stiglmeier's atten-tion was called to the quality of his work by the inspectors'rejection of a totallot of 15 bell cranks which Hapgood had turned out.b' ,Stiglmeier spoke to Hap-good about the defects, which Stigmeier attributed to Hapgood's carelessnessin not following the blue print specifications and in turning out the entire lotwithout checking the first bell crank against the blue print for possible error.Hapgood admitted that the bell cranks were defective but attributed the defectto inadequate tools 52'-Hapgood's card bears date "9/8/42.11On the basis of this fact, and of the testimonyof George Votruba that Hapgood subsequently stated to him that lie had only come tothe plant toorganizeit,counsel for the respondent contended that Hapgood had neveraccepted his employment status in good faith.This contention is without merit.Brinertestified that the card was dated in error.The circumstances under which Hapgood wasemployed, the fact thatorganizationefforts commenced during Hapgood's illness, Briner'stestimony, which Hapgood corroborated, that he had never met Hapgood until October,the likelihood of Hapgood's writing the wrong month number, convincingly establish thefact that Hapgood did not affiliate with the Union until lie `returned to 'work in October.60Hapgood testified that McTasney, alluding to his "Steward" button, asked him in thepresence of Hilda Hairgrove if he was looking for a soft job and stated that he would neverwork on his shift as long as he wore that button. The record shows that Hapgood wasworking on McTasney's shift at the tihle this statement is alleged to have been made.Hair-grove testified as to the substance of MeTasney's comment : "Oh, well, that it wouldn'tdo him any good to wear that thing because-he didn't say exactly why, but that wouldn'tget him anywhere with just wearing that button."5' Stiglmeier testified that in the usual routine it would take from a week to 10 daysbefore the work done on a given day wouldclear inspection and reportsof rejectedmaterial would reach him.i2Hapgood testified generally that up to the time his services with the respondent wereterminated there was no machinery in the metal shop in proper condition "to turn outproduction work"As indicating an ulterior purpose back of Stiglmeier's criticism, Hapgood testified thatthis conversation occurred on the first day that he appeared at the plant wearing his"Steward" button, and was preceded by the following circumstances : he had beentalkingduring his lunch period withsome employees,includingAndrew Haffner, a welder, abouttheir joining the Union and about IIaffner's helping him get authorization cards ; justthen the bell rang and he went to work ; Stiglmeier came over to him immediately and"found fault with a job ... that had been referred to as an ordinary mistake," he had donesome faulty work on some bell cranks about 3 weeks or a month before and had told WillMeyer at the time thathe was illand the next day he wasat home sick;when he returned,and about a week after the 'nork in question had been done, McTasney had called hisattention to the error and they had discussed It "just more in a friendly vay than in aboss to an employee" ; when Stiglmeier spoke to him about the error, he told him'thatliewas a little late, that McTasney had "bawled him out" about 3 weeks before that andthat lie thought the present discussion was because of the button lie was wearing.-Haffnertestified that at the time referred to, Hapgood was trying to interest an employee (identi-fied as "Tony," now in the Marines) in signing a Union card ; Knowles was 5 or 10 feetaway ; Haffner saw Tony go over and speak to Knowles, Knowles go and speak to WillMeyer, Will Meyer go and speak to Stiglmeier, and Stiglmeier, about an hour later, go andspeak to Hapgood.According to Hapgood's account, the work on the bell cranks wouldhave been done on the first day he was employed.Stiglmeier testified that any errors which, Hapgood may have made, before hisillnesswould have been forgotten.It is alsounlikely that McTasney, who then worked on thesecond shift, would have talked to Hapgood about work done by Hapgood on the firstshift more than 3 weeks before. Stiglmeier denied that when he spoke to Hapgood aboutthe bell cranks Hapgood had made any reference to McTasney or to the fact that he waswearing his union button.The undersigned finds thatHapgood'swork on thebell crankswas done afterhis illness,and creditsHapgood's testimony that McTasney bad talkedto him about it It is not improbable that Hapgood so told Stiglmeier. In its context,Stiglmeier's denial may have been directed only to Hapgood's testimony with reference to LAISTER-KAUFFMANNAIRCRAFT CORPORATION301Stiglmeier testified that lie soon became convinced that Hapgood's work wasnot such as tojustify his rate.McTasney complained to him about Hapgood'sreceivingmore thanhe was beingpaid and reported that the other employeeshad complained to him. All the sheet metal workers were doing thesame typeof work. Stiglmeier talked toHapgoodand told him that it was unfair to theother workers to pay him a premium of 20 to 35 cents. an hour for doinginferiorwork, and that his rate would have to be cut.Hapgood clearly indicated thathe would not accept the reduction.About October 15,GeorgeVotruba was appointedsupervisor of the metal shop.Fromthat time,accordingto Votruba's testimony,be met with complaints fromother sheet metal workers thatHapgood was beingpaidmore than they wereand yet they were having to help him do his work. Votruba told Hapgood ofthese complaints and urged him to try to do better work. Complaints from theother workers continued and Votruba reported the situation to Stiglmeier andasked him how Hapgood's rate had been setso muchout of line.Stiglmeier toldhim that he had been trying to get an experienced worker for the department.Votruba insisted that something would have to be done about stabilizing the ratesin the department as the other employees were very much dissatisfied. Stigl-meier told-both Votruba and Will Meyer, who had been transferred to the nightshift as lead-man, to do whatever they could do to help Hapgood, that theyneeded personnel and that it was hard to get, but to get more production or ahigher quality of work out of him.About the same time he sentin a recom-mendation to the personnel office thatHapgood'srate be reduced from 90 to 70cents.Whitehead calledHapgoodto the office to discuss the matter and toldhim that his rate would have to be reduced but that they would be glad to havehim stay on at the reduced rateHapgood again said that he would not standfor the cut.Stiglmeier's recommendationwas not immediately put into effect 63At about this time Stiglmeierwas advisedof the rejection by the inspectors ofa total lot of 100 clips which Hapgood had turned out and for which he hadmade the template. Stiglmeier spoke to Hapgood and reprimanded him forfailing to check his first clips against specifications to avoid duplicating thesamedefect in the entire lot.Hapgood admitted that the clips were defectivebut attributed the fault to the inadequacy of his equipment.Subsequently, according to Votruba, Hapgood ruined 5 out of a lot of 10 stick-sockets bynegligencein counterboring, representing a loss to the respondentof about $200.Hapgood denied having ruined any stick-sockets but admittedhaving reamed some parts for pedals a few thousandths of an inch out of toler-ance, attributing the error to faulty equipment.Votruba saw Hapgood about6 o'clock on the evening of November 11 and told him that rates in the departmentwould have to be more nearly equalized and that his wage rate would be cut20 cents an hour.Hapgoodtold him that he wanted to talk it over with "thehiswearing a Union button.The undersigned credits Stiglmeier's denial that Hapgoodmade any such reference9 The ruling by the undersigned on the motion of counsel for the respondent to strikea part of Ilapgood's testimony appearing at page 297 of the official Report of Proceedings,lines 18-22, as a "conclusion" is intended to cover so much of Ilapgood's answer as com-mences with the word "because," on line 18, and ends with the word "and," on line 21Stiglmeier testified and the record, indicates that he was at the time,using this,meansofwarning Hapgood that the quality of his work would have to improveStiglmeierappears to have been sincerely anxious to hold on to Hapgood as the only experiencedsheet metal worker in the department. Stiglmeier testified, "I thought perhaps lie wouldget on to the chrome molybdenum sheet metal work and do good production ... with whattraining he had at Laister-Kauffmannand what he picked up previous to that lie hadmore as a sheetmetalworker than anybody that I would pick up off the street.I felt asthough we had an investment in the man in the time he was under our employ and if bedid leave we would lose that " 302DECISfONSOF NATIONAL LABOR RELATIONS BOARDboys in the Union" and would let Vetruba know his decision later.He left theplant at once without completing his shift.The next day he told Votruba thathe had'been/advised that he "would be a chump"to consent to the reduction. Inthe meanwhile the personnel office had put through the reduction in Hapgood'srate, effective November 12.On leaving Votruba, Hapgood applied at the personnel office for his separationpapers and a "release"from his employment by the respondent.His separationnotice assigned as the cause:"resigned-work unsatisfactory-refused cut inwages "His release recited "his inability to qualify as a sheet metal workerat the rate he was hired, and his refusal to take a cut in wages."He was replacedby a trainee at 55 cents an hour.During the period of Hapgood'semploymentwith the respondent there werefive other employees engaged in the same line of work.The names of theseemployees,their starting rates, and the rates they were being paid at the timeHapgood's employment terminated,are as follows :Hilda Hairgrove____________________________40 cents60 centsH. Rabinoux_______________________________50 cents60 centsG.Matsesick_______________________________55 cents571h centsF. Twelker_________________________________55 cents55 centsJohn McTasney (lead man) ----------------50 cents70 centsHapgood made no attempt to justify his work record with the respondentexcept on the basis of the respondent's inadequate equipment.The same powerequipment was still in successful use at the plant, at the time of the hearing.There is no corroboration in the record of Hapgood's claim that it was inadequateHe was personally responsible for supplying certain standard hand tools andadmitted that his equipment had become scattered prior to his employment bythe respondent and that he had just completed assembling the required toolswhen he was released.Haffner, with 1 year's experience as a welder and no experience whatever asa sheet metal worker, testified that in his judgment Hapgood was worth thedifference in his wage rate as compared to the other workers.He was the onlywitness so to testify.Hairgrove, another Board witness, testified to the con-trary, "I know I resented The fact that [Hapgood] was getting so much morethan me and I was putting out just as much work, if not more than he was."Hapgood made no claim that he was doing more or better work than the othersheet metal workers.Stiglmeier testified from his general observation of Hapgood : "One thing Inoticed about him, he was the busiest and fastest man in the factory, he washelter skelter all the time, something here, picking up a hammer three timesand set it on the bench and never use it.He was a very nervous individual .. .I had several remarks he was a very busy man but he didn't turn out anyresults."Hapgood's demeanor on the stand tended to corroborate the accuracyof this characterization.His handsand body were in constant motion, indicativeof high nervous tension.Except for the 1 day he worked in September, hisbrief period of employment followed immediately upon a severe illness.Theinference is strongly indicated that his physical and nervous condition at thetime were a severe handicap in the execution of precision work designed to closetolerances, but in any case the record leaves the undersigned in no doubt thathis work performance did not measure up to the respondent's expectations onwhich his wage rate had been fixed and made the wage differential in his favordiscriminatory in fact against his fellow workers.On the basis of the foregoing findings, and on the whole record herein, theundersigned finds and concludes: (1) that Preston Hapgood terminated hisservices with the respondent on November 12, 1942, by his voluntary resignation LAISTER-KAUFFMANNAIRCRAFT CORPORATION303in lieu of accepting continuing employment at a reduction in his wage rate from90 cents to 70 cents an hour; (2) that the respondent effected a reduction inHapgood's wage rate solely for the reasons that (1) his starting rate had beenpredicated on a standard of skill which his actual work performance had failedto maintain; (2) this rate was out of line with the wage rates of other employeesdoing the sauce type of work with at least equal skill; (3) the disparity in wagerates for comparable work performance had led to dissatisfaction among, andcomplaints to the management by, the other workers in Hapgood's department.G. The respondent's letter of November 17,1942,to the Union representativeOn November 9, 1942, Briner sent the respondent a registered letter advisingthat the Union had been designated by a majority of the production andmaintenance employees as their representative for purposes of collective bar-gaining.Briner's letter concluded as follows :Hoping to hear from you at an early date as to when it will be con,venient for you to meet with the representative of the International Associa-tion of Machinists to negotiate an agreement covering the above-mentionedemployees, and thanking you in advance, I remainSincerely yours,[S]Nzason BsiuEa,Bus. Representative,Dist.#9.The respondent replied on November 12, acknowledging receipt of Briner'sletter of November 9, and stating:Please be informed that the contents of your communication have beentaken under advisement by the management and will be a matter of dis-cussion at the Board of Directors' nett- meeting.Following that meetingyou will be advised as to a date, which we trust will be mutually agreeable,for a discussion with your representatives.Briner learned of the termination of Hapgood's services almost coincidentallywith his receipt of the respondent's letter.Although a periodic meeting ofthe board was scheduled for Tuesday of the following week, the respondent'sletter did not so state.From reports received. Briner conceived the dischargesof Schaper and Noeth and the demotion leading to Hapgood's resignation to bediscriminatory, and therefore interpreted the respondent's letter as purposelyvague and noncommittal and as a further indication of an attitude of opposition.What the respondent's intentions were in fact can be determined only fromthe testimony of its executives viewed in the light of all the attendant circum-stances.The undersigned is convinced from the record, however, and his im-pressions of the credibility of the witnesses, that the respondent's letter ofNovember 12 was written in good faith. Laister and his associates appear tohave assumed that the plant would sooner or later be organized in conformity-with the status of other plants in the same industry, and to have accepted theUnion's initial claim of majority designation as presumptively true.64 Their'Counselfor theBoard undertookto test the attitude of the respondent by elicitinga categorical answer to the question of whether the respondent proposed to entei intonegotiationswith the Union upon the basis of a bare claim of representative capacity orto require further proof of suchclaim.The record indicates that this point was neverexpressly considered.Some informalprocedure was anticipated, as a matter of course,but the details werenot visualized,and the outcome was regarded as a foregone con-clusion.Whitehead was the onlyofficialof the respondent with any previous experiencein labor relationsand theindefiniteness appearingin the testimony of Laister and other-,as to what procedure was intended is consistentwith their testimony that they acceptedBriner's claim as true and gave no specialthought tothe mannerin which it wou-d pre-sumably be substantiated. 304D1ECLSQONS OF NNA(PIONAL LABOR RELATIONS BOARDconcern was with the substantive terms of the anticipated contract and on thispoint they felt that they needed the advice of the directors because of their owninexperience in labor negotiations.The proposed discussion with the directorswas intended to further rather than delay negotiations by putting the respond-ent's representatives in a position to negotiate from the outset.Acting on a contrary assumption, Briner on November 13 wrote to the re-spondent acknowledging its letter of November 12 and continuing as follows :You failed to state as to when your Board of Directors will meet. ThaInternational Association of Machinists feels that this case n has been delayeafor a considerable amount of time and that we are in a position at the presenttime of requesting the representation of the majority of the maintenanceand production employees. It has been our general practice to bend everyeffort to producing towards the prosecution of the War wherever we areorganizing, but in the case of your Company we find regretfully that yourCompany has bent every effort to stop from producing towards the Wareffort.We are not threatening a stoppage of work, but we are stating a fact thatif this matter is not cleared up between this date and the 18th of November,that if something isn't cleared so that it shows that the Company is willingto go along with the Wagner Act, then the International Association ofMachinists feels that it will be necessary to go to the War Labor Board toget this case clarified for the interests of the,country as a whole.Thanking you for your future cooperation and hoping for a very earlyreply so that the International Association of Machinists shall not needto take the steps of going before the War Labor Board, I amSincerely yours,(Signed)NELSONBRINEiiAssistantBusinessRepresentative,DistrictNo. 9.Laister replied to this letter on behalf of the respondent on November 17,taking sharp exception to Briner's statement that "we find regretfully that yourcompany has bent every effort to stop from producing towards the War effort"He reviewed briefly the correspondence between Briner and the respondent sincereceipt of his letter of November 9, and stated the respondent's willingness "towaive the preliminaries" and to abide by the result of a consent election "to beheld Immediately under the supervision" of, the -Board. In accordance withrecitals to this effect in Laister's letter, copies thereof were sent to the Board'sRegional Office and posted on the plant bulletin board.Laister testified thathis own attitude toward recognition of the Union was completely changed bywhat he felt to be the unwarranted accusations in Briner's letter.This changein attitude is sharply pointed in its shift of position on the Union's claim tomajority designation.Briner was advised that the respondent was "entirelywilling . . . to recognize your Union" as the bargaining representative ofits, employees "if a majority of our employees wish us to do so," but whereas therespondent had theretofore accepted Briner's representations as presumptivelytrue and was anticipating no more thana pro formasubstantiation when theparties met to negotiate, it now required that that issue be pit to more formallestThe respondent was willing "to waive the preliminaries" (presumably am Briner testified that the term"this case" was intended to refer to the pending chargeof unfair labor practices rather than the request of November 9 to start negotiationsfor a contract. LAISTER-KAUFFIMANN AIRCRAFT CORPORATION305formal hearing before the Board) but the question must be settled "by secretballot" in a consent election to be held under supervision of the Board.`The terms of Briner's letter were ill-advised in making a collateral attackon the respondent's good faith in reference to production.The respondent waswithin its rights in taking exception to Briner's accusation and in clarifying therecord.It was also within its rights, under the cricumstances, in requiring thatthe question of the Union's representative capacity be settled under Board su-pervision.?The crux of the issue here is whether the respondent used an admittedprovocation as the pretext for a reply that overreached the reasonable limits oflegitimate purpose and took on the character of attack.The statement, ad-dressed to an employer engaged wholly in the production of war equipment inthe midst of war, "we find regretfully that your company has bent every effortto stop from producing towards the War effort," is open to a wide gamut ofequally sincere reactions.The undersigned is not convinced that the respond-ent's letter constituted an excessive exercise of its right of rejoinder.The sameconsiderations are applicable to the respondent's act in posting its letter on theplant bulletin board.As stated above, there was no obligation on the part ofthe respondent to stand mute under Briner's accusation. It did not know, andthere was no way open to it to determine, the extent to which the position takenin Briner's letter had been or might be communicated to its employees, and it hada legitimate interest in protecting its relationships with its employees by astatement of the relevant facts.Laister admitted that after reading Briner's accusation he felt "it would behard to talk with the man" in negotiating, an agreement. ' He further testifiedin connectionwith his purpose in posting the letter, "If they [the employees]felt that the Union was unfair in its operations, they would possibly think twicebefore they made a move. Of course, the same thing [would apply] in comingto work for our company or working for us, if we make a misstatement to them,they would lose faith in our company." The undersigned is of the opinion,however, that the propriety of the respondent's act in posting the letter mustbe determined from the terms of the letter itself and not from Laister's innerhopes of sympathetic employee reaction.On the basis of the foregoing findings, and of the whole record, the under-signedfinds and concludes that the respondent did not, by publicizing its letterof November 17, interfere with, restrain, or coerce its employees in the exerciseof the rights guaranteed in Section 7 of the Act.H. The discharge of Edward Allen ChapmanChapman was employed by the respondent on November 9, 1942, on referralfromthe State Employment Office.He had previously worked as a floor-walkerin a Five-and-Ten Cent Store, and as a drug-store clerk, but had been interestedin®wood-working as a hobby and, was assigned to the wood working departmentas a wing tip finisher.He signed a Union authorization card on November 17,11Laister testified as to the reason for the respondent's change of front on this point."I think it was rather evident from the inflammatory letter we received from Mr. Brinerthat we might be being pressed for some reason of his own, perhaps it was not theliking of the employees that this Union should be their representative, and rather thango over the deep end on something we were unfamiliar with and not very sure of, wedecided to put it up to the employees to do as they wished."iiThe respondent could not,of course,prescribe the methodby which theBoard wouldmake a determination of the issue if the question were formally before the Board foraction.The respondent's proposal, however, was made beloie the Union had filed apetition for investigation and certification. 306DEC'LSIOITS O1942, and at once became zealously active in soliciting signatures from other em-ployees, turning in approximately 100 signed cards to the Union."Briner gavehim the nominal designation of Steward and he wore a "Steward" button in theplant on December 1 and 2. On December 1 he was notified of his discharge tobecome effective the following day.His separation papers were endorsed,"Released-services unsatisfactory."The record leaves no doubt that Chapman's activities on behalf of the Unionwere outstanding and within the respondent's knowledge.Moreover, he wasdischarged at a time when the respondent's attitude toward the Union had ad-mittedly changed from that of neutrality to resentment.But while these cir-cumstances of themselves give rise to a strongprima faciepresumption of dis-criminatory action, the evidence as to Chapman, interpreted in the light of hisown testimony and his attitude and demeanor on the witness stand, are con-clusive as to his inadaptability as an employee.The record shows a high per-centage of labor turnover in the respondent's plant due to the necessity forsifting out from a miscellaneous intake of untrained and partially trainedapplicants for employment those who showed capacity for training and develop-ment.Chapman was one of the many who after a short period of trial provedineligible for continued employment 80The testimony of both Bell, his foreman,and of Supervisor Williams, indicates that the basic difficulty was in his attitudeof indifference toward his job, which was reflected both in low production andcareless craftmanshipHis time card record for the period November 21 toDecember 2, inclusive, shows that he was late each day in reporting for work.He testified that he had "too many things to do" to bother with filling out theprogress reports requested of the employees, since he was of the opinion thatthey served no purpose and that the employees who did fill them out just "feltthat by filling that sheet out that they could chisel a little bit according to thetime it took to finish a job, therefore showing a good impression deserving araise."His opinion as to the general morale in the plant was : "there was nounited unitism there at all, it was just everybody doing anything you can tolook like you are working, as far as I could see, and that's all there was."Therespondent's justification for dispensing with his services appears so obvious onthe face of the record that a detailed review of the evidence would, in the opinionof the undersigned, be superfluous.His testimony as a whole is so Invalidatedby the impression of general instability made by Chapman as a witness that theundersigned can accord it no independent probative value.IV.THE EFFECTOF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurringin connection with the operations of the respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce mong the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.058 Chapman even secured new cards from those employees who had already signed upwith the Union.w Lorraine Bell, his foreman, testified that he had heard from other employees thatChapman "had some union membership cards with him," and that be understood thatChapman was "trying to get membership in the union."80Both Williams and Bell testified that the latter had recommended Chapman's dischargeshortly after the first week of his employment.Williams told Bell to keep him on as hehad no one else to put on the job at the time, and "even If he could only halfway dohis job it was better than nobody there atall." LAISTEE-KAU'FFMANNAIRCRAFTCORPORATION .V.THE REMEDY307The respondent having been found to have engaged in unfair labor practices,itwill be herein recommended that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :'CONCLUSIONS OF LAW1.American Association of Mechanics, District No. 9, is a labor organization,within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed under Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Laister-Kauffmann Aircraft Corporation, itsofficers, agents, successors and assigns, shall :1.Cease and desist from interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization and to form, join, or assistlabor organizations, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places throughout the respondent's plant,and maintain for a period of at least sixty (60) days from the date of posting,notices stating that the respondent will not engage in the conduct from whichit is recommended that it cease and desist in paragraph 1 of these recommenda-tions ;(b)File with the Regional Director for the Fourteenth Region, on or beforeten (10) days from the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent hascomplied with the foregoing recommendations ;(c) It is further recommended that, unless on or before ten (10) days fromthe receipt of this Intermediate Report the respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.It is further recommended that so much of the complaint herein as alleges thatthe respondent discriminatorily discharged Emma Schaper, Marie Noeth, PrestonHapgood and Edward Allen Chapman and thereafter discriminatorily failed andrefused to reinstate them, and that the respondent urged, warned and threatenedits employees against their joining, remaining members of, or assisting theUnion or any other labor organization and that respondent engaged in surveil-lance of employees concerning their union activities be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to /the Board, pursuant to Section 32 of Article II of5498 7 5-44-col 52-21 308DECISIONS OF NATIONAL'LABOR RELATIONS BOARDsaidRules and Regulations,filewith the National Labor Relations Board,Rochambeau Building,Washington,D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections)as he relies upon, together with the original and fourcopies of a brief in support thereof.As further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of the order transferring the case to the Board.WALTER WILBUR,Trial Dxamviner.Dated June 30, 1943.